Exhibit 10.1

 

 

logo [g2014063019455163725.jpg]

LOAN AND SECURITY AGREEMENT

DATED AS OF JUNE 24, 2014

BY AND AMONG

REXFORD INDUSTRIAL – SDLAOC, LLC,

AS BORROWER,

JPMORGAN CHASE BANK, N.A.,

AS ADMINISTRATIVE AGENT,

THE LENDERS REFERENCED HEREIN,

AND

J.P. MORGAN SECURITIES LLC

AS SOLE BOOKRUNNER AND SOLE LEAD ARRANGER

JPMORGAN REAL ESTATE BANKING

 

 



--------------------------------------------------------------------------------

Table of Contents

 

 

 

 

 

Page

ARTICLE I

DEFINED TERMS

1

1.01

Definitions

1

ARTICLE II

CONDITIONS TO DISBURSEMENT

18

2.01

Generally

18

2.02

Conditions to Closing and Advance

19

ARTICLE III

LOAN TERMS

21

3.01

Loan and Advance

21

3.02

Funding of Loan Advance

22

3.03

Interest Elections

22

3.04

Repayment of Loans; Evidence of Debt

24

3.05

Prepayment of Loans

24

3.06

Fees

25

3.07

Interest

25

3.08

Alternate Rate of Interest

25

3.09

Increased Costs

26

3.10

Break Funding Payments

27

3.11

Taxes

28

3.12

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

32

3.13

Mitigation Obligations; Replacement of Lenders

33

3.14

Extension Option

34

3.15

Reconveyance of Property

35

ARTICLE IV

GENERAL COVENANTS

37

4.01

Inspection

37

4.02

Liens, Taxes, and Governmental Claims

37

4.03

Leases

38

4.04

Operations of Borrower

40

4.05

Management

43

4.06

Appraisals

43

4.07

Operating and Reserve Accounts

43

 



 

-i-

 

 

--------------------------------------------------------------------------------

Table of Contents

 

 

 

 

Page

4.08

Prohibited Distributions

43

4.09

Borrower’s Right to Contest Legal Requirements

43

4.10

Government Regulation

44

4.11

Financial Information and Other Deliveries

44

4.12

Hazardous Substances

45

4.13

ERISA

46

4.14

Compliance with Laws

47

4.15

Sanctions Laws and Regulations

47

4.16

Debt Yield

47

4.17

Borrower’s Funds Account

48

ARTICLE V

COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT

49

5.01

Project Documents and Swap Agreements

49

5.02

Additional Instruments

50

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

50

6.01

Representations and Warranties

50

6.02

Nature of Representations and Warranties

53

ARTICLE VII

INSURANCE AND CONDEMNATION

53

7.01

Insurance and Casualty

53

7.02

Condemnation and Other Awards

58

ARTICLE VIII

DEFAULTS

59

8.01

Defaults

59

ARTICLE IX

ACCELERATION AND REMEDIES

63

9.01

Acceleration

63

9.02

Other Remedies

63

9.03

Curing of Defaults

64

ARTICLE X

THE ADMINISTRATIVE AGENT

64

10.01

Appointment

64

10.02

Capacity as Lender

64

10.03

Duties and Obligations

65

10.04

Reliance

65

10.05

Sub-Agents

65

10.06

Resignation

66

10.07

Independent Credit Analysis

66

 



 

-i-

 

 

--------------------------------------------------------------------------------

Table of Contents

 

 

 

 

Page

10.08

Lender Actions Against Collateral

67

10.09

Lender Reply Period

67

10.10

Foreclosure

67

10.11

Defaulting Lender

69

10.12

Compliance with Flood Laws

71

10.13

Borrower’s Rights

71

ARTICLE XI

MISCELLANEOUS

71

11.01

Notices

71

11.02

Waivers; Amendments

73

11.03

Expenses; Indemnity; Damage Waiver

75

11.04

Successors and Assigns

76

11.05

Survival

80

11.06

Counterparts; Integration; Effectiveness

80

11.07

Severability

81

11.08

Right of Setoff

81

11.09

Governing Law; Jurisdiction; Consent to Service of Process

81

11.10

WAIVER OF JURY TRIAL

82

11.11

WAIVER OF SPECIAL DAMAGES

84

11.12

Headings

84

11.13

Confidentiality

84

11.14

Interest Rate Limitation

85

11.15

USA Patriot Act

85

11.16

Administrative Agent Approvals

86

11.17

Replacement Documentation

86

11.18

Swap Agreements

86

 

 

-i-

 

 

--------------------------------------------------------------------------------

Table of Contents

 

 

 

EXHIBITS

 

 

Schedule 1.01

--

Lenders

Exhibit A-1

--

Legal Description – 9404 Cabot Property

Exhibit A-2

--

Legal Description – 9455 Cabot Property

Exhibit A-3

--

Legal Description – 9340 Cabot Property

Exhibit A-4

--

Legal Description – 9855 Distribution Property

Exhibit A-5

--

Legal Description – 9755 Distribution Property

Exhibit A-6

--

Legal Description – 14955-14791 E. Salt Lake Property

Exhibit A-7

--

Legal Description – 5235 E. Hunter Property

Exhibit A-8

--

Legal Description – 3880 W. Valley Property

Exhibit B

--

Promissory Note

Exhibit C

--

Assignment and Assumption

Exhibit D

--

Limited Recourse and Guaranty Provisions

Exhibit E

--

Approved Lease Terms

Exhibit F-1

--

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That

Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F-2

--

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F-3

--

Form of U.S. Tax Compliance Certificate (For Foreign Participants That

Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F-4

--

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That

Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G

--

Form of Compliance Certificate

Exhibit H

--

Environmental Reports

Exhibit I

--

Physical Condition Reports

 

 

 

-ii-

 

 

--------------------------------------------------------------------------------



LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) dated as of this 24th day of
June, 2014, is by and among REXFORD INDUSTRIAL – SDLAOC, LLC, a Delaware limited
liability company (“Borrower”), JPMORGAN CHASE BANK, N.A., (“JPMorgan”) in its
capacity as Administrative Agent (as hereinafter defined), and the Lenders (as
hereinafter defined).

RECITALS

WHEREAS, Borrower is acquiring all of that certain real property located at (a)
9404 Cabot Drive, San Diego, California, more particularly described in Exhibit
A-1 attached hereto and incorporated herein by this reference (the “9404 Cabot
Property”), (b) 9404 Cabot Drive, San Diego, California, more particularly
described in Exhibit A-2 attached hereto and incorporated herein by this
reference (the “9455 Cabot Property”), (c) 9340 Cabot Drive, San Diego,
California, more particularly described in Exhibit A-3 attached hereto and
incorporated herein by this reference (the “9340 Cabot Property”), (d) 9855
Distribution Avenue, San Diego, California, more particularly described in
Exhibit A-4 attached hereto and incorporated herein by this reference (the “9855
Distribution Property”), (e) 9755 Distribution Avenue, San Diego, California,
more particularly described in Exhibit A-5 attached hereto and incorporated
herein by this reference (the “9755 Distribution Property”), (f) 14955-14971 E.
Salt Lake Avenue, City of Industry, California, more particularly described in
Exhibit A-6 attached hereto and incorporated herein by this reference (the
“14955 E. Salt Lake Property”), (g) 5235 E. Hunter Avenue, Anaheim, California,
more particularly described in Exhibit A-7 attached hereto and incorporated
herein by this reference (the “5235 E. Hunter Property”), and (h) 3880 W. Valley
Boulevard, Pomona, California, more particularly described in Exhibit A-8
attached hereto and incorporated herein by this reference (the “3880 W. Valley
Property”); and

WHEREAS, Borrower has requested, and the Lenders have agreed to provide,
financing to Borrower to fund part of the cost of acquiring the Property on the
terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:

ARTICLE I
DEFINED TERMS

1.01Definitions.

The following terms shall have the following meanings:

“3880 W. Valley Property” has the meaning set forth in the Recitals.

“5235 E. Hunter Property” has the meaning set forth in the Recitals.

1

--------------------------------------------------------------------------------



“9340 Cabot Property” has the meaning set forth in the Recitals.

“9404 Cabot Property” has the meaning set forth in the Recitals.

“9455 Cabot Property” has the meaning set forth in the Recitals.

“9755 Distribution Property” has the meaning set forth in the Recitals.

“9855 Distribution Property” has the meaning set forth in the Recitals.

“14955 E. Salt Lake Property” has the meaning set forth in the Recitals.

“ABR,” when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Advance for the
relevant Interest Period, or for any Floating Rate Advance, an interest rate per
annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the
LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

“Advance” means a borrowing hereunder, (a) made by the Lenders on the same
Borrowing Date, or (b) converted or continued by the Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Loans of the same Type and, in the case of Eurodollar Loans, for
the same Interest Period.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitment” means, as of any date of determination, the aggregate of
the Commitments of all the Lenders, as such amount may have been reduced
pursuant to Section 3.14(b) hereof.  The Aggregate Commitment shall be reduced
on a dollar-for-dollar basis by payments of principal actually received by the
Agent.  As of the date hereof, the Aggregate Commitment is Forty-Eight Million
Five Hundred Thousand and No/100 Dollars ($48,500,000.00).

“Agreement” has the meaning assigned to it in the Preamble.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day

2

--------------------------------------------------------------------------------



(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1% (without any rounding). Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.  If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 3.08 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.

“Annual Debt Service” means, as of any date of determination, annual debt
service on a loan with a principal amount equal to the Aggregate Commitment on
such date of determination, assuming (a) a fixed rate of interest per annum
equal to the greater of (i) the Eurodollar Rate as of such date of determination
for a loan in such amount with an Interest Period equal to one (1) month, or
(ii) the annual yield to maturity as of such date of determination of a ten (10)
year United States Treasury Note in the amount of such loan plus two percent
(2.0%) per annum, and (b) amortization of such loan in equal annual payments of
principal and interest over a period of thirty (30) years.

“Applicable Margin” means 0.55% with respect to the Floating Rate and 1.55% with
respect to the Eurodollar Rate.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that in
the case of Section 10.11 when a Defaulting Lender shall exist, “Applicable
Percentage” means the percentage of the Aggregate Commitment (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

“Appraisal” means a written statement setting forth an opinion of the market
value of the Mortgaged Property that (i) has been independently and impartially
prepared by a qualified appraiser directly engaged by Administrative Agent, (ii)
complies with all applicable federal and state laws and regulations dealing with
appraisals or valuations of real property, and (iii) has been reviewed as to
form and content and approved by Administrative Agent, in its reasonable
discretion.

“Appraised Value” means, with respect to each Property, “as-is” value of such
Property, as determined by the Required Lenders based upon their review of the
Appraisals.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Approved Lease” means any Lease which (a) is substantially in the form of the
Form Lease and (b) if a Major Lease, satisfies the requirements set forth on
Exhibit E attached hereto.  A Lease shall be substantially in the form of the
Form Lease if the variations from the Form Lease (taken as a whole) do not
materially detract from the rights and protections of the

3

--------------------------------------------------------------------------------



lessor set forth in the Form Lease.

“Approved Manager” means Rexford Industrial Realty, L.P., a Maryland limited
partnership, or any other reputable and creditworthy property manager, subject
to the prior written approval of Administrative Agent, which written approval
may be evidenced by e-mail confirmation, not to be unreasonably withheld, with a
portfolio of properties comparable to the Mortgaged Property under active
management.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04 hereof), and accepted by Administrative Agent, in the form of
Exhibit C attached hereto or any other form approved by Administrative Agent.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event  shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such  ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning set forth in the preamble.

“Borrower Financing Statement” means the UCC financing statement covering the
security interests in personal property granted by Borrower to Administrative
Agent for the benefit of the Lenders, in the Loan Documents for filing with the
Secretary of State of the State of Delaware.

“Borrower’s Funds Account” means a deposit account maintained by Borrower with
Administrative Agent pursuant to Section 4.17 hereof.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Advance,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

4

--------------------------------------------------------------------------------



“Cabot Project” means the 9340 Cabot Property, the 9404 Cabot Property and the
9455 Cabot Property, collectively.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Certification of Non-Foreign Status” means an affidavit, signed under penalty
of perjury by an authorized officer of Borrower, stating (a) that Borrower is
not a “foreign corporation,” “foreign partnership,” “foreign trust,” or “foreign
estate,” as those terms are defined in the Code and the regulations promulgated
thereunder, (b) Borrower’s U.S. employer identification number, and (c) the
address of Borrower’s principal place of business.  Such affidavit shall be
consistent with the requirements of the regulations promulgated under Section
1445 of the Code, and shall otherwise be in form and substance acceptable to
Administrative Agent.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of: (a) the adoption of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender (or, for purposes of Section 3.09(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law,” regardless of the date enacted, adopted, issued
or implemented.

“Charges” has the meaning set forth in Section 11.13 hereof.

“Closing Date” is the earlier of the date of the disbursement of the Loan or the
date all the conditions to such disbursement have been satisfied, including
recording the Deed of Trust.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, for each Lender, the obligations of such Lender to make
Loans not exceeding the amount set forth on Schedule 1.01 or as set forth in
any  assignment agreement that has become effective pursuant to Section 11.04
hereof, as such amount may be modified from time to time pursuant to the terms
hereof.

5

--------------------------------------------------------------------------------



“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent or any other Lender.

“Debt Service Coverage Ratio” means, as of any determination date, the ratio of
NOI as of such determination date to Annual Debt Service as of such
determination date.

“Debt Yield Ratio” means, as of any date of determination, the ratio, expressed
as a percentage, of (a) NOI as of such determination date, to (b) the Aggregate
Commitment in effect as of such determination date.

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies or recourse of
creditors generally, including without limitation, the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of the Loans.

“Deed of Trust” means, individually and collectively, each Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing of even
date herewith executed by Borrower in favor of Administrative Agent, for the
benefit of the Lenders, as amended from time to time, covering a Property.

“Default” has the meaning assigned to it in Section 8.01 hereof.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loan,  or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified Borrower or any Credit Party in writing, or has
made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) cannot be
satisfied) or generally under other agreements in which it commits to extend
credit; (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c), upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent; or (d) has become the subject of a Bankruptcy

6

--------------------------------------------------------------------------------



Event.

“Designated Persons” means a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order; (b) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list (the “SDN List”) or is
otherwise the subject of any Sanctions Laws and Regulations; (c) in which an
entity or person on the SDN List has 50% or greater ownership interest or that
is otherwise controlled by an SDN.

“dollars” or “$” refers to lawful money of the United States of America.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Dropbox, ShareFile, and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any other Person, providing for access to data
protected by passcodes or other security system.

“Embargoed Person” has the meaning set forth in Section 6.01(m).

“Employee Benefit Plan” means an employee benefit plan as defined in
Section 3(3) of ERISA, maintained, sponsored by or contributed to by Borrower or
any ERISA Affiliate.

“Environmental Indemnity Agreement” means, individually and collectively, each
separate Environmental Indemnity Agreement of even date herewith executed by
Borrower and Guarantor in favor of Administrative Agent, for the benefit of the
Lenders, as amended from time to time.

“Environmental Laws” means any local, state or federal law, rule (having the
effect of law), regulation or order (having the effect of law) relating to the
manufacture, storage, use, handling, discharge, transport, disposal, treatment
or clean-up of hazardous or toxic substances or materials, including, without
limitation, “CERCLA”, “RCRA”, or state superlien or environmental clean-up
statutes.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means Borrower or any corporation, trade or business that
along with Borrower is treated as a single employer under Sections 414(b),
414(c), 414(m) or 414(o) of the Code.

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 3.07(c) hereof, bears interest at the applicable Eurodollar Rate.

7

--------------------------------------------------------------------------------



“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
3.07(c) hereof, bears interest at the applicable Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, a per annum rate of interest equal to the Adjusted LIBO Rate
for such Interest Period plus the Applicable Margin.

“Excess Cash Flow” means, with respect to each period of determination, an
amount equal to (a) the aggregate income, revenues, reimbursements and receipts
of any kind whatsoever generated during such period from the Property, less (b)
the aggregate expenses incurred during such period in connection with the
operation of the Property, less (c) the interest, principal fees and other
charges actually paid by Borrower to Administrative Agent with respect to the
Loan during such period.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 3.13(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.11, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.11(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.

“Executive Order” has the meaning assigned to it in the definition of Sanctions
Law and Regulations.

“Extended Maturity Date” has the meaning set forth in Section 3.14(a) hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/16 of 1%) of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average (rounded upwards, if

8

--------------------------------------------------------------------------------



necessary, to the next 1/16 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means that certain letter agreement of even date herewith “Fee
Letter” by and among JPMorgan Chase Bank, N.A. and Borrower.

“Floating Rate” means, for any day, a rate per annum equal to the Alternate Base
Rate for such day plus the Applicable Margin for such day.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 3.07(c) hereof, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
3.07(c) hereof, bears interest at the Floating Rate.

“Flood Laws” means the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973, the National Flood Insurance Reform Act of 1994, the
Biggert-Waters Flood Insurance Act of 2012, as such statues may be amended or
re-codified from time to time, any substitution therefor, any regulations
promulgated thereunder, and all other Legal Requirements relating to flood
insurance.

“Foreign Assets Control Regulations” has the meaning assigned to it in Section
6.01(m).

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender, with respect
to such Borrower, that is not a U.S. Person, and (b) if Borrower is not a U.S.
Person, a Lender, with respect to such Borrower, that is resident or organized
under the laws of a jurisdiction other than that in which Borrower is resident
for tax purposes.

“Form Lease” means the form of lease for the Improvements to be reviewed and
approved by Administrative Agent.

“Future Commitment” has the meaning assigned to it in Section 10.11(d) hereof.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct

9

--------------------------------------------------------------------------------



or indirect, (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or other obligation or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantor” means Rexford Industrial Realty, LP, a Maryland limited partnership.

“Hazardous Substances” means and includes all hazardous and toxic substances,
wastes or materials, hydrocarbons (including naturally occurring or man-made
petroleum and hydrocarbons), flammable explosives, urea formaldehyde insulation,
radioactive materials, biological substances and any other kind and/or type of
pollutants or contaminates (including, without limitation, asbestos and raw
materials which include hazardous constituents), sewage sludge, industrial slag,
solvents and/or any other similar substances, or materials which are included
under or regulated by any Environmental Laws; provided, however, that “Hazardous
Substances” shall not include (a) materials customarily used in the construction
and demolition of buildings, or (b) cleaning materials and office products
customarily used in the operation of properties such as the Mortgaged Property,
to the extent such materials described in the preceding clauses (a) and (b) are
stored, handled, used and disposed of in compliance with all Environmental Laws.

“Improvements” means all buildings, structures and improvements now or hereafter
located on any portion of the Property.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, and (k) all Swap
Obligations.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to

10

--------------------------------------------------------------------------------



the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee” has the meaning set forth in Section 11.03(b) hereof.

“Initial Maturity Date” means June 24, 2017.

“Interest Election Request” means a request by Borrower to convert or continue
an Advance in accordance with Section 3.03 hereof.

“Interest Payment Date” means the fifth (5th) day of each month.

“Interest Period” means with respect to any Eurodollar Advance, the period
commencing on the date of such Eurodollar Advance and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of an Advance
initially shall be the date on which such Advance is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Advance.

“IRS” means the United States Internal Revenue Service.

“JPMorgan” has the meaning set forth in the preamble.

“Lease” means any lease or other agreement for the use and occupancy of all or
any portion of the Improvements, whether now in existence or hereafter arising.

“Legal Requirements” means any and all judicial decisions, statutes, rulings,
directions, rules, regulations, permits, certificates or ordinances of any
Governmental Authority in any way applicable to Borrower or the Property or
Improvements, including, without limitation, the ownership, division, use,
occupancy, possession, operation, maintenance, alteration, repair or
reconstruction thereof.

“Lender Reply Period” has the meaning assigned to it in Section 10.09 hereof.

“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Lessee” means a tenant under a Lease.

11

--------------------------------------------------------------------------------



“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the London interbank offered rate as administered by the ICE Benchmark
Association (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters Screen (or on any successor or
substitute page on such screen, or on the appropriate page of such other
information service that publishes such rate from time to time in place of
Reuters; in each case as the “Screen Rate”) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided, that, if the Screen Rate shall not be available for such Interest
Period then, such Loan shall accrue interest at the Floating Rate and be made as
a Floating Rate Loan.  The LIBO Rate shall never be less than zero percent (0%).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Guaranty” means the Limited Guaranty of even date herewith executed by
Guarantor in favor of Administrative Agent, for the benefit of the Lenders, as
amended from time to time, evidencing guaranties by the Guarantor with respect
to certain acts of Borrower, including without limitation, as described on
Exhibit D.

“Loan” or “Loans” means, with respect to any Lender(s), any loans made by such
Lender(s) pursuant to this Agreement (or any conversion or continuation
thereof).

“Loan Documents” means this Agreement, the Notes, the Deeds of Trust, the
Limited Guaranty, the Environmental Indemnity Agreement, the Fee Letter and any
and all other documents now or hereafter executed by Borrower, Guarantor or any
other guarantor of the Obligations or any portion thereof evidencing,
guarantying, securing or otherwise pertaining to the Obligations; provided,
however, that Swap Agreements between Borrower and any Lender or Affiliate of
any Lender shall not constitute Loan Documents.

“Loan-to-Value Ratio” means the ratio, expressed as a percentage, of (a) the
Aggregate Commitment to (b) the aggregate Appraised Value of the Property.

“Major Lease” means any Lease demising more than thirty-three percent (33%) of
the net rentable square footage in the applicable Improvements.

“Material Borrower Indebtedness” has the meaning set forth in Section 8.01(t)
hereof.

“Material Guarantor Indebtedness” has the meaning set forth in Section 8.01(q)
hereof.

“Maturity Date” means the Initial Maturity Date as such date may be extended
pursuant to Section 3.14 hereof.

12

--------------------------------------------------------------------------------



“Maximum Rate” has the meaning set forth in Section 11.13 hereof.

“Minimum Release Price” means, with respect to each Property, the greatest of
(a) a sum such that, after giving effect to the requested release of such
Property and the payment of the subject release price, (i) the then Remaining
Property shall have an aggregate Loan-to-Value Ratio of not more than sixty-five
percent (65%) (as determined by Administrative Agent and if required by
Administrative Agent, based on a new Appraisal timely obtained by Administrative
Agent), and (ii) each then Remaining Property shall have a Loan-to-Value Ratio
(based on the Par Loan Amount allocated to such Remaining Property pursuant to
the table set forth below) of not more than sixty-five percent (65%) (as
determined by Administrative Agent and if required by Administrative Agent,
based on a new Appraisal timely obtained by Administrative Agent), (b) a sum
such that, after giving effect to the requested release of such Property and the
payment of the subject release price, the then Remaining Property shall satisfy,
on an aggregate bases, (i) a Debt Service Coverage Ratio of not less than
1.25:1.00, and (ii) a Debt Yield Ratio of at least 9.25%, and (c) the “Par Loan
Amount” specified in the chart below with respect to such Property:

Property

 

Par Loan Amount

3880 W. Valley Property

  $

6,299,117.00

5235 E. Hunter Property

  $

7,354,299.00

Cabot Project

  $

19,185,126.00

9755 Distribution Property

  $

3,574,829.00

9855 Distribution Property

  $

5,052,083.00

14955 E. Salt Lake Property

  $

7,034,546.00

Upon Borrower’s request and the delivery to Administrative Agent of an Appraisal
setting forth an opinion of the “as-is” value of each of the 9340 Cabot
Property, the 9404 Cabot Property and the 9455 Cabot Property, Administrative
Agent shall allocate the Par Loan Amount specified above for the Cabot Project
to the 9340 Cabot Property, the 9404 Cabot Property and the 9455 Cabot Property
based on the relative “as-is” value of each such Property, which allocation
shall be conclusive and binding absent manifest error.  Administrative Agent
shall provide prompt written notice of such allocation to Borrower and Lenders,
and thereafter such allocation to the 9340 Cabot Property, the 9404 Cabot
Property and the 9455 Cabot Property shall, in each case, be deemed to be the
Par Loan Amount applicable to such Property for the purposes of clause (c)
above.

“Minimum Rental Rate” means a per square foot, monthly rental rate, for the
applicable rental basis specified in the chart below, in an amount not less than
the “Minimum Rental Rate” specified in the chart below with respect to such
Property:



13

--------------------------------------------------------------------------------



Property

Minimum Rental Rate
(triple basis)

Minimum Rental Rate
(modified gross basis)

3880 W. Valley Property

$0.54

N/A

5235 E. Hunter Property

$0.51

N/A

9340 Cabot Property

$0.69

N/A

9404 Cabot Property

$0.69

N/A

9455 Cabot Property

$0.69

N/A

9755 Distribution Property

$0.66

N/A

9855 Distribution Property

$0.71

N/A

14955 E. Salt Lake Property

N/A

$0.62

“Mortgaged Property” means the Property, the Improvements and all other property
of Borrower subject to a Lien or security interest granted by any of the Loan
Documents.

“Net Casualty Proceeds” shall have the meaning set forth in Section 7.01(g)(ii)
hereof.

“Net Condemnation Proceeds” shall have the meaning set forth in Section 7.02
hereof.

“NOI” means, as of any date of determination, means the aggregate income,
revenues, reimbursements and receipts of any kind whatsoever of the Remaining
Property generated from executed approved (or deemed approved) Leases in-place
during the trailing twelve-month period prior to the calculation date (excluding
income from month-to-month Leases, Leases expiring within three months of the
calculation date, Leases that are in monetary default, Leases with tenants that
have vacated the applicable Property with respect to such Lease, and Leases with
tenants that are in bankruptcy, provided, however, that, so long as any such
income from a tenant in bankruptcy is not otherwise excluded as provided in this
definition, such income shall be included if the applicable Lease has been
assumed by such tenant pursuant to timely and appropriate proceedings approved
by the applicable bankruptcy court), less, without duplication, (i) the
aggregate expenses incurred during such twelve-month period in connection with
the operation of the Remaining Property, but expressly excluding capital
expenses, other non-recurring extraordinary expenses, depreciation and
amortization, income taxes, debt service on the Loan, amounts funded into
reserves and escrows maintained with Administrative Agent pursuant to the Loan
Documents, any and all expenses (including, without limitation, legal,
accounting and other professional fees, expenses and disbursements) incurred in
connection with the making or administration of the Loan or the sale, exchange,
transfer, financing or refinancing of any Property or in connection with the
recovery of insurance proceeds or condemnation awards relating to any Property.

14

--------------------------------------------------------------------------------



“Non-Defaulting Lender” means any Lender, as determined by Administrative Agent,
that is not a Defaulting Lender.

“Notes” means the Promissory Notes executed by Borrower in favor of each of the
Lenders, substantially in the form of Exhibit B hereto, as amended from time to
time.

“Obligations” means (i) all unpaid principal of and accrued and unpaid interest
on the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other indebtedness, liabilities, or obligations of Borrower to
the Lenders or to any Lender, Administrative Agent or any indemnified party
arising under the Loan Documents, and (ii) all Swap Obligations under Swap
Agreements with one or more Lenders or their respective Affiliates, provided
that at or prior to the time that any transaction relating to such Swap
Obligation is executed, the Lender counterparty thereto (other than JPMorgan or
its Affiliates) shall have delivered written notice to Administrative Agent that
such a transaction has been or will be entered into and, subject to
Administrative Agent’s prior approval in its reasonable discretion, such Swap
Obligation shall constitute an Obligation entitled to the benefits of the liens
and guaranties provided by the Loan Documents.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.13).

“Participant” has the meaning set forth in Section 11.04(c)(i) hereof.

“Participant Register” has the meaning assigned to such term in Section
11.04(c)(i).

“Permitted Encumbrances” means (a) Liens and security interests granted pursuant
to the Loan Documents, (b) the items set forth on Schedule B of the Title
Policy, (c) customary easements entered into by Borrower in connection with the
development and operation of the Mortgaged Property which Administrative Agent
has determined would have no material adverse effect on the use or value of the
Mortgaged Property, (d) documents required to be recorded by applicable law
which have no material adverse effect on the use or value of the Mortgaged
Property, (e) Approved Leases, (f) subordination, non-disturbance and attornment
agreements executed by Administrative Agent with respect to Approved Leases, and
(g)

15

--------------------------------------------------------------------------------



memoranda of Approved Leases.

“Permitted Indebtedness” means (a) the Obligations, (b) unsecured letters of
credit or guarantees required by Governmental Authorities in connection with the
construction of the Improvements, (c) trade debt incurred in the ordinary course
of operation of the Mortgaged Property in such amounts as are normal and
reasonable under the circumstances, provided that such debt is not evidenced by
a note and is paid when due and provided in any event that the outstanding
principal balance of such debt shall not exceed at any one time five percent
(5%) of the outstanding Obligations, (d) equipment leases entered into in the
ordinary course of the operation of the Mortgaged Property and (e) Approved
Leases.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Physical Conditions Report” means the physical condition reports described on
Exhibit I attached hereto.

“Plan Assets” means the assets of an employee benefit plan within the meaning of
29 C.F.R. 2510.3-101.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan, as its prime rate; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.  The Prime Rate is a reference rate and is not necessarily the lowest
rate.

“Project Documents” means any agreement relating to the ownership, financing, or
operation of the Improvements to which Borrower is a party or beneficiary,
whether now existing or hereafter arising; provided, however, that Project
Documents shall not include the Loan Documents, any Swap Agreement, or the
Leases.

“Property” means, collectively, the 3880 W. Valley Property, the 9340 Cabot
Property, the 9404 Cabot Property, the 9455 Cabot Property, the 5235 E. Hunter
Property, the 9755 Distribution Property, and the 9855 Distribution Property,
and the 14955 E. Salt Lake Property; provided, however, that, for the avoidance
of doubt, each of the foregoing shall cease to be a “Property” upon the
reconveyance thereof pursuant to Section 3.15 below.

“Qualified Financial Institution” means a financial institution with a long term
corporate debt rating of at least “A” from Standard and Poor’s Rating Group or a
comparable rating by a rating agency acceptable to Administrative Agent.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” has the meaning set forth in Section 11.04(b)(iv) hereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

16

--------------------------------------------------------------------------------



“Remaining Property” means, after giving effect to the reconveyance of any
Property pursuant to Section 3.15 below, the Property that then remains subject
to the lien of a Deed of Trust

“Report” means the environmental reports and assessments described in Exhibit H
attached hereto.

“Required Lenders” means Lenders (other than Defaulting Lenders) in the
aggregate having at least 66 2/3% of the Aggregate Commitment or, if the
Aggregate Commitment has been terminated, Lenders in the aggregate holding at
least 66 2/3% of the aggregate unpaid principal amount of the outstanding
Advances.

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Sanctions Laws and Regulations” means any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assets Control (“OFAC”).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
fundings and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Survey” has the meaning set forth in Section 2.02(b)(v) hereof.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
such Swap Agreement must specifically state that the obligations of Borrower
thereunder are to be secured by the Deed of Trust.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions

17

--------------------------------------------------------------------------------



therefor), under (a) any and all Swap Agreements, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Title Company” means Chicago Title Insurance Company.

“Title Policy” means, individually and collectively, an ALTA Lender’s Policy of
Title Insurance in form and substance satisfactory to Administrative Agent
issued by the Title Company in the amount of the Aggregate Commitment insuring
each Deed of Trust as a first priority lien on the portion of the Property and
the Improvements covered thereby, containing such endorsements and with such
re-insurance as Administrative Agent may request, excepting only such items as
shall be acceptable to Administrative Agent.

“Transactions” means the execution, delivery and performance by Borrower of this
Agreement and the other Loan Documents, the borrowing of Loans and the use of
the proceeds thereof.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or Eurodollar Loan.

“Unmatured Default” means the occurrence of an event which with notice or lapse
of time or both would constitute a Default.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.12(f)(ii)(B)(3).

ARTICLE II
CONDITIONS TO DISBURSEMENT

2.01Generally.

Each Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make Loans to Borrower in a single Advance on the Closing Date in
an amount equal to the aggregate amount of its Commitment.  No Lender shall be
responsible for the failure of any other Lender to perform its obligations to
make Loans hereunder, and the Commitment of any Lender shall not be increased or
decreased as a result of the failure by any other Lender to perform its
obligation to make Loans hereunder.

18

--------------------------------------------------------------------------------



2.02Conditions to Closing and Advance.

Borrower agrees that, in addition to all other conditions set forth herein, the
making of the Loan and the Advance is conditioned upon the fulfillment of each
of the following conditions, subject, however, to the right of Administrative
Agent to waive any one or more of such conditions in whole or in part:

(a)Loan Documents and Certain Third Party Documents.  Administrative Agent shall
have received on the date hereof the following documents fully executed and in
form and substance satisfactory to Administrative Agent:

(i)The Notes;

(ii)The Deed of Trust;

(iii)The Limited Guaranty;

(iv)The Environmental Indemnity Agreement;

(v)Intentionally Omitted;

(vi)Borrower Financing Statement;

(vii)The agreement of Borrower’s managing member to cause Borrower to comply
with the provisions of Section 4.04 hereof; and

(viii)Administrative Agent’s Disbursement and Rate Management Signature
Authorization and Instruction Form.

(b)Additional Closing Deliveries.  Administrative Agent shall have received the
following on the date hereof in form and substance satisfactory to
Administrative Agent:

(i)An opinion or opinions from counsel for Borrower and Guarantor;

(ii)Current UCC, tax and judgment searches made in such places as Administrative
Agent may specify, covering Borrower and showing no filings relating to, or
which could relate to, the Mortgaged Property other than those made hereunder;

(iii)Evidence of the insurance required under Section 7.01 hereof;

(iv)A commitment to issue the Title Policy, together with copies of all
documentation evidencing exceptions raised therein;

(v)An ALTA survey of each portion of the Property certified in a manner
acceptable to Administrative Agent (the “Survey”);

(vi)A certificate of a secretary or assistant secretary of Rexford Industrial
Realty, Inc., a Maryland corporation, certifying as to (i) the operating

19

--------------------------------------------------------------------------------



agreements for Borrower, (ii) the authorizing resolutions of Borrower, and (iii)
incumbency and specimen signatures of signatories for Borrower, together with
(x) a copy of the Certificate of Formation for Borrower, certified by the
Delaware Secretary of State as of a recent date, (y) a certificate of good
standing as of a recent date for Borrower from the Delaware Secretary of State,
and (z) a certificate of good standing as of a recent date for Borrower from the
California Secretary of State;

(vii)A certificate of a secretary or assistant secretary of Rexford Industrial
Realty, Inc., a Maryland corporation, certifying as to (i) the partnership
agreement of Guarantor, (ii) the authorizing resolutions of Guarantor, and (iii)
incumbency and specimen signatures of signatories for Guarantor, together with
(y) a copy of the Certificate of Limited Partnership for Guarantor, certified by
the State Department of Assessments and Taxation of Maryland (“SDAT”) as of a
recent date, and (z) a certificate of good standing as of a recent date for
Guarantor from the SDAT;

(viii)A copy of the contract to purchase the Property and the related closing
statement;

(ix)Evidence indicating whether the Improvements or any part thereof are or will
be located within a one hundred year flood plain or other area identified by
Administrative Agent has having high or moderate risk of flooding or identified
as a special flood hazard area as defined by the Federal Emergency Management
Agency, and, if so, a flood notification form signed by Borrower and evidence
that the flood insurance required by Article VII of this Agreement is in place
for the Improvements and contents, if applicable, all in form, substance and
amount satisfactory to Administrative Agent and the Lenders;

(x)An Appraisal showing the Loan-to-Value Ratio to be no more than sixty-five
percent (65%);

(xi)Evidence satisfactory to Administrative Agent showing that the Aggregate
Commitment does not exceed sixty-five percent (65%) of the aggregate purchase
price paid by Borrower for the acquisition of the Property;

(xii)A soils report with respect to each Property prepared by an engineer
acceptable to Administrative Agent, and copies of all other inspection and test
reports with respect to the Property made by or for Borrower;

(xiii)An environmental report with respect to the Property prepared by an
environmental consultant acceptable to Administrative Agent;

(xiv)A so-called probable maximum loss report (“PML Report”), which shall
address (A) the scenario expected loss that is likely to be sustained by each
Property in the event of an earthquake or other seismic casualty at or affecting
such Property, and (B) likelihood and likely intensity of an earthquake or other
seismic casualty at or affecting each Property;

(xv)The Physical Conditions Report;

20

--------------------------------------------------------------------------------



(xvi)Evidence indicating compliance by the Improvements with applicable zoning
requirements (without requirement for a variance);

(xvii)Evidence that all utilities and municipal services required for the
construction and operation of the Improvements are available at the Property;

(xviii)The most recent available financial statements of Borrower, if any, and
Guarantor;

(xix)Copies of all Leases executed with respect to the Improvements;

(xx)A fully executed subordination, non-disturbance and attornment agreement in
form and substance acceptable to Administrative Agent for each Lease designated
by Administrative Agent;

(xxi)A Certification of Non-Foreign Status;

(xxii)A signed IRS Form W-8 or W-9 as applicable; and

(xxiii)Such other information and documents as Administrative Agent may
reasonably require.

(c)Fees and Expenses.  All fees and reimbursement of expenses due the
Administrative Agent and the Lenders shall be paid prior to or out of the
Advance.

(d)Representations and Warranties.  The representations and warranties made
hereunder or under any of the other Loan Documents, or in any certificate or
other document executed by Borrower or Guarantor and delivered to Administrative
Agent pursuant to or in connection with this Agreement, shall be true and
correct in all material respects as of the Borrowing Date except to the extent
any such representation or warranty is made as of a specified date, in which
case such representation or warranty shall have been true and correct on and as
of such specified date.

ARTICLE III
LOAN TERMS

3.01Loan and Advance.

(a)Generally.  The Advance of the Loan is subject to satisfaction of the
conditions to disbursement contained in Article II of this Agreement, as well as
the terms of this Article.

(b)Type.  Subject to Section 3.08 hereof, (i) each Advance shall be comprised
entirely of Floating Rate Loans or Eurodollar Loans as Borrower may request in
accordance herewith and shall bear interest at the applicable Floating Rate or
Eurodollar Rate, respectively.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of

21

--------------------------------------------------------------------------------



such option shall not affect the obligation of Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c)Eurodollar Loan Amounts.  At the commencement of each Interest Period for any
Eurodollar Loan, such Loan shall be in an aggregate amount that is not less than
$1,000,000.00.  Loans of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of three (3)
Eurodollar Loans outstanding.

(d)No Interest Period to Expire After Maturity Date.  Notwithstanding any other
provision of this Agreement, Borrower shall not be entitled to request, or to
elect to convert or continue, any Advance if the Interest Period requested with
respect thereto would end after the Maturity Date.

3.02Funding of Loan Advance.

(a)Generally.  Each Lender shall make the Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 11:00
a.m., Dallas, Texas time, to the account of Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.  Administrative
Agent will make such Loans available to Borrower by depositing the amounts so
received, in like funds, with the Title Company in accordance with escrow
instructions satisfactory to Administrative Agent or promptly crediting the
amounts so received, in like funds, to an account of Borrower maintained with
Administrative Agent and designated by Borrower in Administrative Agent’s
Disbursement and Rate Management Signature Authorization and Instruction Form.

(b)Advance Fundings.  Unless Administrative Agent shall have received notice
from a Lender prior to the proposed date of the Advance that such Lender will
not make available to Administrative Agent such Lender’s share of such Advance,
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
Advance available to Administrative Agent, then the applicable Lender and
Borrower severally agree to pay to Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrower to but excluding the date of
payment to Administrative Agent, at (i) in the case of such Lender, the greater
of the Federal Funds Effective Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of Borrower, the interest rate applicable to Floating Rate
Loans.  If such Lender pays such amount to Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Advance.

3.03Interest Elections.

(a)Generally.  The Advance shall initially be a Floating Rate Advance unless
Borrower has elected that the Advance be a Eurodollar Advance.  Thereafter,
Borrower may elect to convert such Advance to a different Type or to continue
such Advance and, in the case of a Eurodollar Advance, may elect Interest
Periods therefor, all as provided in this Section.  

22

--------------------------------------------------------------------------------



Borrower may elect different options with respect to different portions of the
affected Advance, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Advance, and the Loans
comprising each such portion shall be considered a separate Advance.

(b)Interest Election Request.  To make an election pursuant to this Section,
Borrower shall notify Administrative Agent of such election by electronic
communication as provided in Section 11.01 (a) in the case of a Eurodollar
Advance, not later than 11:00 a.m., Dallas, Texas time, three (3) Business Days
before the proposed Advance, or (b) in the case of a Floating Rate Advance, not
later than 11:00 a.m., Dallas, Texas time, one (1) Business Day before the date
of the proposed Advance.  Each such Interest Election Request shall be
irrevocable and shall be in a form approved by Administrative Agent.

(c)Required Information.  Each Interest Election Request shall specify the
following information in compliance with Section 3.01 hereof:

(i)the Advance to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Advance (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Advance);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)the Type of Advance, i.e., a Floating Rate Advance or a Eurodollar Advance;
and

(iv)if the resulting Advance is a Eurodollar Advance, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period.”

If no Type of Advance is specified in the Interest Election Request or if any
such Interest Election Request requests a Eurodollar Advance but does not
specify an Interest Period, then Borrower shall be deemed to have requested a
Floating Rate Advance.

(d)Notice to Lenders.  Promptly following receipt of an Interest Election
Request, Administrative Agent shall advise each Lender of the details thereof
and of such Lender’s portion of each resulting Advance.

(e)Failure to Elect; Default.  If Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Advance prior to the end of the
Interest Period applicable thereto, then, unless such Advance is repaid as
provided herein, at the end of such Interest Period such Advance shall be
converted to a Floating Rate Advance.  Notwithstanding any contrary provision
hereof, if a Default has occurred and is continuing and Administrative Agent, at
the request of the Required Lenders, so notifies Borrower, then, so long as a
Default is continuing (i) no outstanding Advance may be converted to or
continued as a Eurodollar

23

--------------------------------------------------------------------------------



Advance and (ii) unless repaid, each Eurodollar Advance shall be converted to a
Floating Rate Advance at the end of the Interest Period applicable thereto.

3.04Repayment of Loans; Evidence of Debt.

(a)Repayment at Maturity.  Borrower hereby unconditionally promises to pay to
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan and all unpaid accrued interest on the Maturity Date.

(b)Lender Accounting.  Each Lender shall maintain in accordance with its usual
practice an accounting of the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c)Administrative Agent Accounting.  Administrative Agent shall maintain an
accounting of (i) the amount of each Loan made hereunder, the Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder and (iii) the amount of any sum received by Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d)Prima Facie Evidence.  The entries made in the accounting maintained pursuant
to paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or Administrative Agent to maintain such accounting or any
error therein shall not in any manner affect the obligation of Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e)Notes.  The Loans made by each Lender shall be evidenced by the Note executed
by Borrower in favor of such Lender.

3.05Prepayment of Loans.

Borrower shall have the right at any time and from time to time to prepay any
Advance in whole or in part, subject to prior notice in accordance with this
Section 3.05.  Borrower shall notify Administrative Agent by  electronic
communication as provided in Section 11.01 of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Advance, not later than 11:00 a.m.,
Dallas, Texas time, three (3) Business Days before the date of prepayment, or
(ii) in the case of prepayment of a Floating Rate Advance, not later than 11:00
a.m., Dallas, Texas time, one (1) Business Day before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Advance or portion thereof to
be prepaid.  Promptly following receipt of any such notice, Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Advance shall be in an amount that would be permitted in the case of an
Advance of the same Type as provided in Section 3.01 hereof.  Prepayments shall
be accompanied by accrued interest on the amount prepaid, plus any other break
funding payments or fees required by Section 3.10 or other amounts required by
Section 3.07 hereof.

24

--------------------------------------------------------------------------------



3.06Fees.

(a)Loan Fee.  Borrower agrees to pay to Administrative Agent for the account of
each Lender a loan fee in the amount separately agreed upon between Borrower and
Administrative Agent.

(b)Fees Non-Refundable.  All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to Administrative Agent for distribution,
in the case of the loan fee, to the Lenders.  Fees paid shall not be refundable
under any circumstances.

3.07Interest.

(a)Floating Rate Loans.  The Loans comprising each Floating Rate Advance shall
bear interest at the Floating Rate.

(b)Eurodollar Loans.  The Loans comprising each Eurodollar Advance shall bear
interest at the Eurodollar Rate for the Interest Period in effect for such
Advance.

(c)Default Rate.  Notwithstanding the foregoing, to the extent permitted under
applicable law, upon the occurrence of a Default, and after maturity, the Loans
shall bear interest, after as well as before judgment, at a rate per annum equal
to two percent (2%) plus the rate otherwise applicable to such Loans as provided
in the preceding paragraphs of this Section.

(d)Payment of Accrued Interest.  Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan; provided that (i)
interest accrued pursuant to paragraph (c) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e)Computation of Interest.  All interest hereunder shall be computed on the
basis of a year of 360 days, and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by
Administrative Agent, and such determination shall be conclusive absent manifest
error.

3.08Alternate Rate of Interest.

If prior to the commencement of any Interest Period for a Eurodollar Advance,
(a) Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period, or (b) Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate or the LIBO Rate, as applicable,  for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Advance for such Interest Period, then Administrative Agent shall give notice
thereof to Borrower and the Lenders by electronic communication as provided in
Section 11.01 as promptly as practicable thereafter and,

25

--------------------------------------------------------------------------------



until Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Advance to, or continuation
of any Advance as, a Eurodollar Advance shall be ineffective, and (ii) if such
determination is made prior to the Advance on the Closing Date, such Advance
shall be made as a Floating Rate Advance.

3.09Increased Costs.

(a)Increased Costs of Making or Maintaining Loans.  If any Change in Law shall
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate), (ii) impose on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or (iii) subject any Recipient to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and (C) Connection Income Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, and the result of any of the foregoing shall be to
increase the cost to such Lender or such other Recipient of making or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or otherwise), then
Borrower will pay to such Lender or such other Recipient such additional amount
or amounts as will compensate such Lender or such other Recipient for such
additional costs incurred or reduction suffered.

(b)Capital Adequacy.  If any Lender determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c)Certificate of Amounts Due.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to Borrower and shall be conclusive absent manifest error.  Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.  Notwithstanding anything in this Section 3.09,
from and after the date such certificate is delivered to Borrower, Borrower
shall have the right (but not the obligation) to voluntarily prepay the
outstanding principal amount of the Loan, in whole, without prepayment of any
charge, premium or fee (other than amounts due, if any, pursuant to Section 3.10
below in connection with the prepayment of any Eurodollar Loans).

26

--------------------------------------------------------------------------------



(d)Delay in Demand For Compensation.  Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that Borrower shall
not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
such Lender notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.

3.10Break Funding Payments.

In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of a Default), (b) the conversion of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by Borrower pursuant to Section 3.13 hereof, then, in any
such event, Borrower shall pay to Administrative Agent an administrative fee of
$250.00 and compensate each Lender for the loss, cost and expense attributable
to such event.  Such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such
Eurodollar Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Eurodollar Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Eurodollar Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to Borrower and
shall be conclusive absent manifest error.  Borrower shall pay such Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


27

--------------------------------------------------------------------------------



By its signature below, Borrower waives any right under California Civil Code
Section 2954.10 or otherwise to prepay any Eurodollar Loan, in whole or in part,
without payment of the amounts described above.  Borrower acknowledges that
prepayment of any Eurodollar Loan may result in Lenders’ incurring additional
losses, costs, expenses and liabilities, including lost revenues and lost
profits.  Borrower therefore agrees to pay any and all such amounts if any
portion of the principal amount of any Eurodollar Loan, whether voluntarily or
by reason of acceleration, including acceleration upon any transfer or
conveyance of any right, title or interest in the Mortgaged Property giving
Administrative Agent the right to accelerate the maturity of the Loans as
provided in the Deed of Trust.  Borrower agrees that Lenders’ willingness to
offer Eurodollar Loans to Borrower is sufficient and independent consideration,
given individual weight by Lenders, for this waiver.  Borrower understands that
Lenders would not offer Eurodollar Loans to Borrower absent this waiver.

 

REXFORD INDUSTRIAL – SDLAOC, LLC,

a Delaware limited liability company

 

By:Rexford Industrial Realty, L.P.,

a Maryland limited partnership,

its Managing Member

 

By:Rexford Industrial Realty, Inc.,

a Maryland corporation,

its General Partner

 

 

By:_/s/ Howard Schwimmer_______

Name: Howard Schwimmer_____

Title:  Co-Chief Executive Officer

 

3.11Taxes.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.11) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

28

--------------------------------------------------------------------------------



(b)Payment of Other Taxes by Borrower.  Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)Evidence of Payments.  As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 3.11, Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d)Indemnification by Borrower.  Borrower shall indemnify each Recipient, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.04(c)(i) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Status of Lenders.  

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and the Administrative Agent, at the time or times reasonably requested
by Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable

29

--------------------------------------------------------------------------------



law or reasonably requested by Borrower or the Administrative Agent as will
enable Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.11(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that Borrower
is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)executed originals of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax

30

--------------------------------------------------------------------------------



Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Administrative Agent
in writing of its legal inability to do so.

31

--------------------------------------------------------------------------------



(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.11 (including by
the payment of additional amounts pursuant to this Section 3.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 3.11 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)Survival; Defined Terms.  Each party’s obligations under this Section 3.11
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.  For purposes of this Section 3.11, the term
“applicable law” includes FATCA.

3.12Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)Payments Generally.  Borrower shall make each payment required to be made by
it hereunder (whether of principal, interest or fees, or of amounts payable
under Section 3.09, 3.10 or 3.11, or otherwise) prior to 11:00 a.m., Dallas,
Texas time, on the date when due, in immediately available funds, without
set-off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to Administrative Agent at its offices
at 700 N Pearl Street, 13th Floor, TX1-2625, Dallas, TX 75201, Attention:
Commercial Real Estate Loan Administration, except that payments pursuant to
Sections 3.09, 3.10, 3.11 and 11.03 hereof shall be made directly to the Persons
entitled thereto.  Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in U.S. dollars.

(b)Application of Insufficient Funds.  If at any time insufficient funds are
received by and available to Administrative Agent to pay fully all amounts of
principal, interest

32

--------------------------------------------------------------------------------



and fees then due hereunder, such funds shall be applied (i) first, towards
payment of fees, indemnities and expense reimbursements then due hereunder to
the parties entitled thereto; (ii) second, towards payment of interest then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest then due to such parties, and (iii) third, towards payment
of principal then due hereunder and Swap Obligations then due on a pari passu
basis, ratably among the parties entitled thereto in accordance with the amounts
of principal and Swap Obligations then due to such parties.

(c)Allocation of Payments.  If, except as otherwise expressly provided herein,
any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by all such Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to Borrower or any subsidiary or Affiliate thereof (as
to which the provisions of this paragraph shall apply).  Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

(d)Advance Payments.  Unless Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to Administrative
Agent for the account of the Lenders hereunder that Borrower will not make such
payment, Administrative Agent may assume that Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it but excluding the date of payment to Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by Administrative Agent in accordance with banking industry rules on interbank
compensation.

3.13Mitigation Obligations; Replacement of Lenders.

(a)Mitigation of Increased Costs.  If any Lender requests compensation under
Section 3.09 hereof, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to

33

--------------------------------------------------------------------------------



Section 3.11 hereof, then such Lender shall use reasonable efforts to designate
a different lending office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.09 or 3.11 hereof, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.09 hereof, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.11 hereof, or if any Lender defaults in its
obligation to fund Loans hereunder, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 11.04 hereof), all its interests, rights
(other than its existing rights to payments pursuant to Section 3.09 or 3.11 )
and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) Borrower shall have received the prior written
consent of Administrative Agent, (ii) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrower (in the case of all other amounts); provided however, that in
the case of Borrower’s replacement of a Defaulting Lender for failure to fund
Loans hereunder, the assignee or Borrower, as the case may be, shall holdback
from such amounts payable to such Lender and pay directly to Administrative
Agent, any payments due to Administrative Agent or the Non-Defaulting Lenders by
Defaulting Lender under this Agreement, and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 3.09 hereof or
payments required to be made pursuant to Section 3.11 hereof, such assignment
will result in a reduction in such compensation or payments.  A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling
Borrower to require such assignment and delegation cease to apply.

3.14Extension Option.

(a)Extension of Maturity.  At the written request of Borrower made at least
sixty (60) but not more than one hundred twenty (120) days prior to the Initial
Maturity Date, the Maturity Date shall be extended to the second anniversary of
the Initial Maturity Date (the “Extended Maturity Date”) provided that the
following conditions are satisfied:

(i)Administrative Agent shall have received evidence indicating whether the
Improvements or any part thereof are or will be located within a one hundred
year flood plain or other area identified by Administrative Agent has having
high or moderate risk of flooding or identified as a special flood hazard area
as defined by the Federal Emergency Management Agency, and, if so, a flood
notification form signed by Borrower and evidence that the flood insurance
required by ARTICLE VII of this

34

--------------------------------------------------------------------------------



Agreement is in place for the Improvements and contents, if applicable, all in
form, substance and amount satisfactory to Administrative Agent and the Lenders.

(ii)Borrower has demonstrated to the satisfaction of Administrative Agent that,
as of the Initial Maturity Date, the Debt Service Coverage Ratio of the then
Remaining Property, on an aggregate bases, is at least 1.25:1.00;

(iii)Borrower has demonstrated to the satisfaction of Administrative Agent that,
as of the Initial Maturity Date, the Debt Yield Ratio of the then Remaining
Property, on an aggregate bases, is at least 9.25%;

(iv)Borrower has delivered to Administrative Agent evidence acceptable to
Administrative Agent (which evidence shall be a new Appraisal of each then
Remaining Property timely obtained by Administrative Agent) that, as of the
Initial Maturity Date, the Loan-to-Value Ratio of the then Remaining does not
exceed sixty-five percent (65%);

(v)On or before the Initial Maturity Date, Administrative Agent shall have
received, on behalf of the Lenders, an extension fee in an amount equal to
two-tenths of one percent (0.20%) of the Aggregate Commitment;

(vi)No Default or Unmatured Default shall have occurred and be continuing on the
Initial Maturity Date;

(vii)If requested by Administrative Agent, Administrative Agent shall have
received a CLTA 110.5E (or equivalent) endorsement to each Title Policy.

(viii)All representations and warranties made hereunder or under any of the
other Loan Documents shall be true and correct in all material respects as of
the Initial Maturity Date, except to the extent such representation and warranty
is made as of a specified date, in which case such representation and warranty
shall have been true and correct as of such specified date; and

(ix)Administrative Agent has received satisfactory documentation evidencing the
extension executed by Borrower and consented to by the Guarantor and Borrower
shall have paid all of Administrative Agent’s costs and expenses in connection
with such extension in accordance with Section 11.03.

(b)Voluntary Prepayment.  In the event the conditions to extension set forth in
clauses (ii), (iii) or (iv) of Section 3.14(a) hereof, as applicable, are not
satisfied, Borrower may satisfy such requirement(s) prior to the Initial
Maturity Date by making a voluntary paydown of the Loan, subject, in each case,
to the satisfaction of any conditions to prepayment, including the payment of
any prepayment fee or premium.

3.15Reconveyance of Property.

(a)Reconveyance of Property.  From time to time, upon the request of Borrower,
Administrative Agent shall reconvey and release all, but not less than all, of a

35

--------------------------------------------------------------------------------



Property from the Lien of the applicable Deed of Trust (the “Released Property”)
upon Borrower’s satisfaction of all of the following conditions precedent:

(i)Borrower shall have submitted to Administrative Agent a written request that
Administrative Agent reconvey and release the Released Property from the Lien of
the applicable Deed of Trust;

(ii)No Default or Unmatured Default (as therein defined) has occurred and is
continuing under any Loan Document;

(iii)Administrative Agent has been paid, in immediately available funds, the
reasonable costs of preparing and delivering the reconveyance and of any title
insurance endorsements reasonably required by Administrative Agent;

(iv)Administrative Agent has been paid, in immediately available funds, the
Minimum Release Price applicable to the Released Property;

(v)The release of the Released Property will not result in the loss by any
Remaining Property of access to a public street, the use of necessary easements
or utilities, or any parking availability which is necessary for the use and
operation of any such Remaining Property for its intended purpose;

(vi)If applicable, the Released Property shall be subject to such reciprocal
easement agreements and other agreements as Administrative Agent may reasonably
require to ensure that all Remaining Property enjoys adequate ingress and
egress, access to a public street, utility access, parking, and such other
rights and benefits as Administrative Agent may reasonably require;

(vii)Borrower’s rights under any reciprocal easement agreement or other
agreement required pursuant to Section 3.15(a)(vi) above shall, in each case, be
subject to the lien of each other Deed of Trust covering the Remaining Property;

(viii)The Released Property shall constitute a separate legal lot in accordance
with applicable California law, including without limitation, the California
Subdivision Map Act;

(ix)After giving effect to the requested release, the 9755 Distribution Property
shall not represent more than twenty-five percent (25%) of the aggregate “as-is”
value of the Remaining Property (as determined by Administrative Agent and if
required by Administrative Agent, based on a new Appraisal timely obtained by
Administrative Agent); and

(x)All escrow, closing and recording costs have been paid at no expense to
Administrative Agent.

The foregoing conditions precedent contained in this Section 3.15(a) are solely
for the benefit of Administrative Agent and Lenders and, subject to the terms
and

36

--------------------------------------------------------------------------------



conditions of this Agreement, may be waived in writing by Administrative Agent
and in no other manner.

(b)Swap Obligations.  Notwithstanding the foregoing provisions of this Section
3.15, if after giving effect to the release and reconveyance of the Lien of the
applicable Deed of Trust encumbering a Property, no other Property will be
subject to the Lien of any Deed of Trust, and if the Deed of Trust to be
released secures any Swap Obligations of Borrower or any other party under a
Swap Agreement with one or more Lenders or their respective Affiliates,
Administrative Agent shall not be required to reconvey the lien of such Deed of
Trust unless Borrower shall provide to Administrative Agent or the applicable
Lender or Affiliate of Lender such substitute security for such Swap Obligations
as Administrative Agent or the applicable Lender or Affiliate of Lender may
require in its sole discretion.

ARTICLE IV
general covenants

4.01Inspection.

(a)Inspections.  Administrative Agent, through its officers, agents and
employees, shall have the right, subject to the rights of tenants, at all
reasonable times, on reasonable prior notice and at Administrative Agent’s sole
risk (i) to enter upon the Mortgaged Property and inspect the Mortgaged
Property, and (ii) to examine the books, records, accounting data and other
documents pertaining to the Mortgaged Property.  Borrower will cooperate with
Administrative Agent and its representatives and consultants.

(b)Exculpation.  It is expressly understood and agreed that Administrative Agent
is under no duty to inspect the Mortgaged Property, and that any such inspection
by or on behalf of Administrative Agent is for the sole purpose of protecting
the interests of Administrative Agent and the Lenders with respect to the
Mortgaged Property.  Failure to inspect the Mortgaged Property or any part
thereof shall not constitute a waiver of any of Administrative Agent’s rights
hereunder.  Inspection not followed by notice of Default shall not constitute a
waiver of any Default then existing.  It is further understood and agreed that
any consents or approvals of Lender hereunder are for the sole purpose of
protecting the interests of Lender under the Loan Documents and Borrower shall
have no right to rely on such approvals for Borrower’s purposes.

4.02Liens, Taxes, and Governmental Claims.

(a)Liens.  Borrower shall pay, satisfy and obtain the release of all other
claims and Liens affecting or purporting to affect the title to, or which may be
or appear to be Liens on, the Mortgaged Property or any part thereof (other than
the Permitted Encumbrances), and all costs, charges, interest and penalties on
account thereof, including without limitation the claims of all Persons
supplying labor or materials to the Mortgaged Property, and to give
Administrative Agent, upon demand, evidence satisfactory to Administrative Agent
of the payment, satisfaction or release thereof.  Notwithstanding the foregoing,
nothing herein contained shall require Borrower to pay any claims or Liens which
Borrower in good faith

37

--------------------------------------------------------------------------------



disputes and which Borrower, at its own expense, is currently and diligently
contesting, provided that Borrower complies with the provisions of Section
4.02(c) hereof.

(b)Taxes.  Borrower agrees to pay or cause to be paid, prior to the date they
would become delinquent if not paid, any and all taxes, assessments and
governmental charges whatsoever levied upon or assessed or charged against the
Mortgaged Property, including all water and sewer taxes, assessments and other
charges, fines, impositions and rents, if any.  If requested by Administrative
Agent, Borrower shall give to Administrative Agent a receipt or receipts, or
certified copies thereof, evidencing every such payment by Borrower, not later
than forty-five (45) days after such payment is made.  Notwithstanding the
foregoing, nothing herein contained shall require Borrower to pay any taxes,
assessments or governmental charges which Borrower in good faith disputes and
which Borrower, at its own expense, is currently and diligently contesting,
provided that applicable law allows non-payment thereof during the pendency of
such contest, and provided further that Borrower complies with the provisions of
Section 4.02(c) hereof.

(c)Contest.  Borrower shall not be required to pay any taxes, assessments,
governmental charges, or claims, or Liens being contested in accordance with the
provisions of Section 4.02(a) or (b) hereof, as the case may be, so long as (i)
Borrower diligently prosecutes such dispute or contest to a prompt determination
in a manner not prejudicial to Administrative Agent or the Lenders and promptly
pays all amounts ultimately determined to be owing, and (ii) Borrower provides
security for the payment of such tax, assessment or governmental charge, or
claim or Lien (together with interest and penalties relating thereto) in an
amount and in form and substance satisfactory to Administrative Agent.  If
Borrower shall fail to pay any such amounts ultimately determined to be owing or
to proceed diligently to prosecute such dispute or contest as provided herein,
then, upon the expiration of ten (10) days after written notice to Borrower by
Administrative Agent of Administrative Agent’s determination thereof, in
addition to any other right or remedy of Administrative Agent, Administrative
Agent may, but shall not be obligated to, discharge the same, and the cost
thereof shall be reimbursed by Borrower to Administrative Agent.  The payment by
Administrative Agent of any delinquent tax, assessment or governmental charge,
or any claim or Lien which Administrative Agent in good faith believes might be
prior hereto, shall be conclusive between the parties as to the legality and
amount so paid, and Administrative Agent shall be subrogated to all rights,
equities and liens discharged by any such expenditure to the fullest extent
permitted by law.

4.03Leases.

(a)Affirmative Covenants.  Borrower shall (i) duly and punctually observe,
perform and discharge in all material respects the obligations, terms,
covenants, conditions and warranties of Borrower as landlord under the Leases,
(ii) give prompt notice to Administrative Agent of any material failure on the
part of Borrower to observe, perform and discharge the same or of any written
claim made by any Lessee under a Major Lease of any such material failure by
Borrower, (iii) enforce the performance of each and every material obligation,
term, covenant, condition and agreement in the Leases to be performed by any
lessee or any guarantor (including, without limitation, the tenant’s obligation
to pay rent as and when due), (iv) appear in and defend any action or proceeding
arising under, occurring out of or in any manner connected with the Leases or
the obligations, duties or liabilities of Borrower and any

38

--------------------------------------------------------------------------------



lessee thereunder, do so in the name and on behalf of Administrative Agent upon
request by Administrative Agent, but at the expense of Borrower, and pay all
costs and expenses of Administrative Agent, including reasonable attorneys’ fees
and disbursements, in any action or proceeding in which Administrative Agent
shall appear, (v) at the request of Administrative Agent, use commercially
reasonable efforts to cause each lessee under a Lease to execute and deliver to
Administrative Agent a subordination, non-disturbance and attornment agreement
in form and substance reasonably acceptable to Administrative Agent promptly
upon the execution of such Lease, (vi) at the request of Administrative Agent,
in confirmation of the assignment and transfer contemplated by the applicable
Deed of Trust, execute and deliver to Administrative Agent assignments and
transfers of all future Leases upon the same terms and conditions as contained
in such Deed of Trust, and (vii) make, execute and deliver to Administrative
Agent upon demand and at any time or times, any and all assignments and other
documents and instruments which Administrative Agent may reasonably deem
advisable to carry out the true purposes and intent of the assignment set forth
in the applicable Deed of Trust.  Administrative Agent shall cooperate in good
faith with any request made in connection with a Lease approved or deemed
approved by Administrative Agent in accordance with the terms of this Agreement
for the execution and delivery by Administrative Agent of a subordination,
non-disturbance and attornment agreement prepared on Administrative Agent’s
then-current standard form subordination, non-disturbance and attornment
agreement with only such changes thereto as Administrative Agent may approve in
its sole and absolute discretion.

(b)Negative Covenants.  Unless Borrower first obtains the written consent of
Administrative Agent (which consent shall not be unreasonably withheld),
Borrower shall not (i) cancel, terminate or consent to any surrender of any
Major Lease unless such Major Lease is immediately replaced with a Major Lease
with comparable or better terms or unless compelled to do so under court order,
(ii) materially and adversely modify or alter the terms of any Major Lease
unless, after giving effect to any such modification or alteration, such Major
Lease satisfies the requirements for “deemed” approval as set forth in Exhibit
E, (iii) waive or release any lessee or any guarantors under a Major Lease from
any material obligations or conditions to be performed by such lessee or
guarantors, (iv) enter into any Lease of all or any portion of any Property
unless such Lease is an Approved Lease, (v) renew or extend the term of any
Major Lease, except as required under the terms of such Major Lease or unless
such Major Lease, as so renewed or extended, satisfies the requirements for an
Approved Lease, (vi) except as required under the terms of a Major Lease,
consent to any subletting of the premises under any Major Lease, to any
assignment of any such Major Lease by the lessee thereunder, or to any
assignment of or further subletting of any sublease of any such Major Lease
unless, after giving effect to such sublease or assignment, such Major Lease
(and any and all subleases thereof) satisfies the requirements for an Approved
Lease, (vii) receive or collect any rents from any lessee for a period of more
than one month in advance, (viii) further pledge, transfer, mortgage or
otherwise encumber or assign future payments of rents, or (ix) waive, excuse,
condone, discount, set off, compromise, or in any manner release or discharge
any lessee under any Lease of and from any material obligations, covenants,
conditions and agreements to be kept, observed and performed by such lessee,
including the obligation to pay rents thereunder, in the manner and at the time
and place specified therein.  Borrower may deliver to Administrative Agent a
negotiated term sheet or letter of intent with respect to any proposed new Lease
or any proposed amendment to any existing Lease and request that Administrative
Agent provide Borrower with Administrative Agent’s preliminary, non-binding
approval or disapproval of any such proposed terms (in each

39

--------------------------------------------------------------------------------



case, a “Preliminary Response”).  Administrative Agent shall review any such
request promptly and shall use commercially reasonable efforts to respond to
such request within five (5) Business Days.  Borrower expressly acknowledges,
however, that any such Preliminary Response provided by Administrative Agent
shall be non-binding and shall not constitute, or be deemed to constitute, an
approval by Administrative Agent of any such terms or any such proposed Lease or
amendment.  Administrative Agent’s failure to disapprove any matter as to which
Administrative Agent’s prior approval is required under this Section 4.03(b)
within a seven (7) Business Day period after Administrative Agent shall have
received a written request for approval specifically referencing this Section
4.03(b) and all documents and materials reasonably requested by Administrative
Agent in connection with any such matter (including, without limitation,
complete copies of any proposed Lease or amendment to any Lease, and any and all
financial statements and materials of any proposed tenant, subtenant and any
lease guarantor to the extent available to Borrower) shall be deemed to
constitute Administrative Agent’s approval thereof.

4.04Operations of Borrower.

(a)Without limitation of any other provisions of this Agreement or any other
Loan Document, Borrower hereby represents, warrants, covenants and agrees that
it has not and shall not:

(i)engage in any business or activity other than the acquisition, development,
construction, ownership, leasing, operation and maintenance of the Mortgaged
Property, and activities incidental thereto;

(ii)acquire or own any material asset other than the Property, the Improvements,
and such incidental personal property as may be necessary for the construction
and operation of the Improvements;

(iii)merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case the prior written consent of Administrative Agent;

(iv)fail to preserve its existence as an entity duly organized, validly existing
and in good standing (if applicable) under the laws of the jurisdiction of its
organization or formation, or without the prior written consent of
Administrative Agent, amend, modify, terminate or fail to comply with the
provisions of Borrower’s organizational documents;

(v)own any subsidiary or make any investment in or acquire the obligations or
securities of any other Person without the prior written consent of
Administrative Agent;

(vi)commingle its assets with the assets of any of its partner(s), members,
shareholders, Affiliates, or of any other Person or transfer any assets to any
such Person other than distributions on account of equity interests in Borrower
permitted hereunder and properly accounted for;

40

--------------------------------------------------------------------------------



(vii)incur any Indebtedness other than Permitted Indebtedness;

(viii)allow any Person to pay its debts and liabilities or fail to pay its debts
and liabilities solely from its own assets;

(ix)fail to maintain its records, books of account and bank accounts separate
and apart from those of the shareholders, partners, members, principals and
Affiliates of Borrower, the affiliates of a shareholder, partner or member of
Borrower, and any other Person or fail to prepare and maintain its own financial
statements in accordance with GAAP and susceptible to audit, or if such
financial statements are consolidated, fail to cause such financial statements
to contain footnotes disclosing that the Mortgaged Property is actually owned by
Borrower;

(x)enter into any contract or agreement with any shareholder, partner, member,
principal or Affiliate of Borrower, any Guarantor or any shareholder, partner,
member, principal or Affiliate thereof, except upon terms and conditions that
are intrinsically fair and substantially similar to those that would be
available on an arms-length basis with third parties other than any shareholder,
partner, member, principal or Affiliate of Borrower or Guarantor, or any
shareholder, partner, member, principal or Affiliate thereof;

(xi)seek dissolution or winding up, in whole or in part;

(xii)fail to correct any known misunderstandings regarding the separate identity
of Borrower;

(xiii)hold itself out to be responsible or pledge its assets or credit
worthiness for the Indebtedness of another Person or allow any Person to hold
itself out to be responsible or pledge its assets or credit worthiness for the
Indebtedness of Borrower (except pursuant to the Loan Documents);

(xiv)make any loans or advances to any third party, including any shareholder,
partner, member, principal or Affiliate of Borrower, or any shareholder,
partner, member, principal or Affiliate thereof;

(xv)fail to file its own tax returns (except to the extent that Borrower is
permitted or required to file a consolidated tax return under applicable Legal
Requirements or is a tax disregarded entity that is not required to file a tax
return under applicable Legal Requirements) or to use separate contracts,
purchase orders, stationery, invoices and checks;

(xvi)fail either to hold itself out to the public as a legal entity separate and
distinct from any Person or to conduct its business solely in its own name in
order not (i) to mislead others as to the entity with which such other party is
transacting business, or (ii) to suggest that Borrower is responsible for the
Indebtedness of any third party (including any shareholder, partner, member,
principal or affiliate of Borrower, or any shareholder, partner, member,
principal or Affiliate thereof);

41

--------------------------------------------------------------------------------



(xvii)fail to allocate fairly and reasonably among Borrower and any third party
(including, without limitation, any Guarantor) any overhead for common
employees, shared office space or other overhead and administrative expenses;

(xviii)allow any Person to pay the salaries of its own employees or fail to
maintain a sufficient number of employees for its contemplated business
operations; provided, however, that the foregoing shall not require any parent
or member of Borrower to make any additional capital contributions to Borrower;

(xix)fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations; provided, however, that the foregoing shall
not apply to the extent that there is insufficient revenue generated by the
Property;

(xx)file a voluntary petition or otherwise initiate proceedings seeking
liquidation, reorganization or other relief under any Federal, state or foreign
Debtor Relief Laws, for Borrower or any general partner, manager or managing
member of Borrower, or consent to the institution of, or fail to contest in a
timely and appropriate manner, and proceeding or petition under Debtor Relief
Laws against Borrower or any general partner, manager or managing member of
Borrower, or file a petition seeking or consenting to reorganization or relief
of Borrower or seek or consent to the appointment of any trustee, receiver,
conservator, assignee, sequestrator, custodian, liquidator (or other similar
official) of Borrower or any general partner, manager or managing member of
Borrower or of all or any substantial part of the properties and assets of
Borrower or any general partner, manager or managing member of Borrower, or make
any general assignment for the benefit of creditors of Borrower or any general
partner, manager or managing member of Borrower, or admit in writing the
inability of Borrower or any general partner, manager or managing member of
Borrower to pay its debts generally as they become due or declare or effect a
moratorium on Borrower or any general partner, manager or managing member of
Borrower debt or take any action in furtherance of any such action;

(xxi)hold itself out as or be considered as a department or division of (x) any
shareholder, partner, principal, member or Affiliate of Borrower, (y) any
Affiliate of a shareholder, partner, principal, member or Affiliate of Borrower,
or (z) any other Person, or allow any Person to identify Borrower as a
department or division of that Person; or

(xxii)conceal assets from any creditor, or enter into any transaction with the
intent to hinder, delay or defraud creditors of Borrower or the creditors of any
other Person.

The foregoing provisions of this Section 4.04 shall not operate to prohibit
Borrower from entering into Swap Agreements otherwise permitted under this
Agreement.

42

--------------------------------------------------------------------------------



4.05Management.

Borrower at all times shall provide for the competent and responsible management
and operation of the Mortgaged Property.  At all times, Borrower shall cause the
Mortgaged Property to be managed by Borrower, an Affiliate of Borrower or an
Approved Manager.  All management contracts affecting the Mortgaged Property
shall be terminable upon thirty (30) days’ written notice without penalty or
charge (except for unpaid accrued management fees).  Any management contract or
contracts affecting the Property must be approved in writing by Administrative
Agent prior to the execution of the same, which approval shall not be
unreasonably withheld, conditioned or delayed.  Borrower shall cause any
Approved Manager to execute and deliver to Administrative Agent an assignment
and subordination of property management agreement in form and substance
reasonably acceptable to Administrative Agent.

4.06Appraisals.

Administrative Agent shall have the right to order new Appraisals of the
Mortgaged Property from time to time.  Each Appraisal is subject to review and
approval by Administrative Agent.  Borrower agrees upon demand to pay to
Administrative Agent the cost and expense for such Appraisals and a fee for
Administrative Agent’s review of each Appraisal.  Borrower’s obligation to pay
such cost and expense shall be limited to one Appraisal per year, unless the
Appraisal is ordered after the occurrence of a Default or is required by Legal
Requirement or is required in connection with Borrower’s exercise of an
extension option pursuant to Section 3.14.

4.07Operating and Reserve Accounts.

Borrower shall maintain all operating and reserve accounts for the Mortgaged
Property at JPMorgan.

4.08Prohibited Distributions.

After the occurrence and during the continuation of a Default or Unmatured
Default, Borrower shall not make any dividend or distribution to its members, or
make any other payment to Persons holding a direct or indirect ownership
interest in Borrower or engage in any transaction that has a substantially
similar effect.

4.09Borrower’s Right to Contest Legal Requirements.

Notwithstanding any provision of this Agreement or any of the other Loan
Documents to the contrary, no Default or Unmatured Default shall occur hereunder
as a result of the failure of Borrower or the Property or Improvements to comply
with any Legal Requirement, including, without limitation, Environmental Laws,
so long as the following conditions are satisfied:

(a)Borrower is contesting the applicability of such Legal Requirement to
Borrower or the Property or Improvements in good faith and has so notified
Lender;

43

--------------------------------------------------------------------------------



(b)Borrower has properly commenced and is diligently pursuing such contest;

(c)the contest will not materially impair the ability to ultimately comply with
the contested Legal Requirement should the contest not be successful;

(d)Borrower demonstrates to Administrative Agent’s satisfaction that Borrower
has the financial capability to undertake and pay for such contest and any
corrective or remedial action then or thereafter likely to be necessary;

(e)Neither Administrative Agent nor any Lender is at risk for any material
liability due to Borrower’s non-compliance with such Legal Requirement; and

(f)Borrower’s non-compliance with such Legal Requirement will not result in a
Lien (other than a Permitted Encumbrance) or charge on the Property or the
Improvements, the enforcement of which is not stayed by such contest or insured
or bonded over to the satisfaction of Administrative Agent.

4.10Government Regulation.

Borrower shall not (a) be or become subject at any time to any law, regulation,
or list of any Governmental Authority (including, without limitation, the U.S.
Office of Foreign Asset Control list) that prohibits or limits the Lenders from
making any advance or extension of credit to Borrower or from otherwise
conducting business with Borrower, or (b) fail to provide documentary and other
evidence of Borrower’s identity as may be requested by any Lender at any time to
enable such Lender to verify Borrower’s identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.

4.11Financial Information and Other Deliveries.

(a)Borrower.

(i)Within forty-five (45) days after the end of each of Borrower’s fiscal
quarters, Borrower shall deliver to Administrative Agent (A) an operating
statement (showing actual to budgeted results) and a lease status report
(including a rent roll) for the Property and Improvements, each dated as of the
last day of such fiscal quarter, and (B) a balance sheet, statement of
operations and statement of cash flow for Borrower, each dated as of the last
day of such fiscal quarter, in form and substance satisfactory to Administrative
Agent and certified by the chief financial officer of Borrower.

(ii)Within ninety (90) days after the end of each of Borrower’s fiscal years,
Borrower shall deliver to Administrative Agent a balance sheet, statement of
operations and statement of cash flow for Borrower, each dated as of the last
day of such fiscal year, in form and substance satisfactory to Administrative
Agent and certified by the chief financial officer of Borrower.

44

--------------------------------------------------------------------------------



(iii)Within forty-five (45) days after each Test Date (as defined in Section
4.16 below) a compliance certificate in the form attached hereto as Exhibit G
evidencing Borrower’s satisfaction of the Minimum Required Debt Yield (as
defined in Section 4.16 below).

(iv)Borrower shall promptly deliver to Administrative Agent written notice of
(A) the occurrence of any Default or Unmatured Default or the occurrence of an
event which would make any representation or warranty contained herein untrue or
misleading in any material respect as of the date of such event, and (B) the
occurrence of any monetary or material non-monetary default under any Major
Lease.

(v)Borrower shall deliver to Administrative Agent such other information and
materials with respect to Borrower, the Mortgaged Property, the Guarantor, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request.

(b)Guarantor.

(i)Within ninety (90) days after the end of each of Guarantor’s fiscal quarters,
Borrower shall deliver to Administrative Agent a balance sheet, statement of
operations and statement of cash flow for Guarantor, each dated as of the last
day of such fiscal quarter, in form and substance satisfactory to Administrative
Agent and certified by the chief financial officer of Guarantor;

(ii)Within one hundred twenty (120) days after the end of each of Guarantor’s
fiscal years, Borrower shall deliver to Administrative Agent a balance sheet, a
statement of operations and a statement of cash flow for Guarantor, each dated
as of the last day of such fiscal year, in form and substance satisfactory to
Administrative Agent and audited by an independent auditor acceptable to
Administrative Agent.

(iii)Borrower shall deliver to Administrative Agent such other information and
materials with respect to Guarantor as Administrative Agent shall request.

4.12Hazardous Substances.

Borrower warrants, represents and covenants as follows:

(a)Report; Compliance with Environmental Laws.  Borrower has caused the
preparation of the Report, and except as disclosed in the Report, to the actual
knowledge of Borrower, Borrower and the Property are in full compliance with all
Environmental Laws.

(b)No Liens, Notices or Actions.  Except as disclosed in the Report, to
Borrower’s knowledge, neither Borrower nor the Property are subject to any
private or governmental Lien or judicial or administrative notice or action
pending, or threatened in writing, relating to Hazardous Substances or the
environmental condition of the Property.

45

--------------------------------------------------------------------------------



(c)No Hazardous Substances; Compliance with Environmental Laws.  Except as
disclosed in the Report, to Borrower’s actual knowledge, no Hazardous Substances
are located on or have been stored, processed or disposed of on or released or
discharged from (including ground water contamination) the Property, and no
above or underground storage tanks exist on the Property.  Borrower shall not
allow any Hazardous Substances to be stored, located, discharged, possessed,
managed, processed or otherwise handled on the Property and shall comply with
all Environmental Laws affecting the Property.

(d)Notice.  Borrower shall immediately notify Administrative Agent should
Borrower become aware of (i) any Hazardous Substance or other environmental
problem or liability with respect to the Property or (ii) any Lien, action, or
notice of the nature described in Section 4.15(b) above.

4.13ERISA.

(a)Plan Assets; Compliance; No Material Liability.  Borrower hereby covenants
and agrees that (i) Borrower shall not use any Plan Assets to repay or secure
the Obligations, (ii) no assets of Borrower or Guarantor are or will be Plan
Assets, (iii) each Employee Benefit Plan will be in material compliance with all
applicable requirements of ERISA and the Code except to the extent any defects
can be remedied without material liability to Borrower under Revenue Procedure
2008-50 or any similar procedure, and (iv) Borrower will not have any material
liability under Title IV of ERISA or Section 412 of the Code with respect to any
Employee Benefit Plan.

(b)Transfer of Interests.  In addition to the prohibitions set forth in this
Agreement and the other Loan Documents, and not in limitation thereof, Borrower
hereby covenants and agrees that Borrower shall not assign, sell, pledge,
encumber, transfer, hypothecate or otherwise dispose of its interests or rights
(direct or indirect) in any Loan Document or any portion of the Mortgaged
Property or attempt to do any of the foregoing or suffer any of the foregoing,
or permit any party with a direct or indirect interest or right in any Loan
Document or any portion of the Mortgaged Property to do any of the foregoing, if
such action would cause this Agreement, any of the other Loan Documents, or the
Obligations or the exercise of any of Administrative Agent’s or any Lender’s
rights in connection therewith, to constitute a prohibited transaction under
ERISA or the Code (unless Borrower furnishes to Administrative Agent a legal
opinion satisfactory to Administrative Agent that the transaction is exempt from
the prohibited transaction provisions of ERISA and the Code) or would otherwise
result in the Mortgaged Property, or assets of Borrower or Guarantor being Plan
Assets.

(c)Indemnity.  Borrower hereby agrees to indemnify Administrative Agent, each
Lender, their respective affiliates, and each of their directors, officers and
employees against all losses, claims, damages, penalties, judgments, liabilities
and expenses (including, without limitation, all reasonable expenses of
litigation or preparation therefor whether or not Administrative Agent, any
Lender or any Affiliate is a party thereto) which any of them may actually pay
or incur by reason of the investigation, defense and settlement of claims and in
obtaining any prohibited transaction exemption under ERISA or the Code necessary
in Administrative Agent’s or any Lender’s judgment by reason of the inaccuracy
of the representations and warranties set forth in Section 6.01(i) hereof or a
breach of the provisions set

46

--------------------------------------------------------------------------------



forth in this Section 4.13.  The obligations of Borrower under this Section 4.13
shall survive the termination of this Agreement.

4.14Compliance with Laws.

Borrower shall comply with all Requirements of Law applicable to it or its
property (including, without limitation, the Mortgaged Property).

4.15Sanctions Laws and Regulations.

(a)The Borrower shall not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other person or entity (i) to fund any
activities or business of or with any Designated Person, or in any country or
territory, that at the time of such funding is the subject of any sanctions
under any Sanctions Laws and Regulations , or (ii) in any other manner  that
would result in a violation of any Sanctions Laws and Regulations by any party
to this Agreement.

(b)None of the funds or assets of the Borrower that are used to pay any amount
due pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Designated Persons or countries which are the subject of
sanctions under any Sanctions Laws and Regulations.

4.16Debt Yield.

(a)Borrower will not permit the Debt Yield Ratio to be less than 9.25% (the
“Minimum Required Debt Yield”), which shall be tested as of June 30 of each year
commencing with June 30, 2015 (each a “Test Date”).  If, as of any Test Date,
the Debt Yield Ratio is less than the Minimum Required Debt Yield, then Borrower
shall deposit all Excess Cash Flow generated by the Property during each month
into the Borrower’s Funds Account, commencing with the month immediately
preceding the applicable Test Date and continuing each month thereafter (the
“Cash Flow Sweep”) until the occurrence of a Cash Flow Sweep Termination Event
(as defined below).  Required deposits of Excess Cash Flow shall be made within
ten (10) Business Days after the end of each month.

(b)If, after commencement of any Cash Flow Sweep as provided above, a Cash Flow
Sweep Termination Event shall occur, then (i) the Cash Flow Sweep then in effect
shall terminate, (ii) except as otherwise provided below with respect to future
Test Dates, Borrower shall have no further obligation to deposit Excess Cash
Flow in the Borrower’s Funds Account, and (iii) upon Borrower’s written request,
so long as no Default or Unmatured Default shall have occurred and be
continuing, Administrative Agent shall release to Borrower any and all funds
then on deposit in the Borrower’s Funds Account.  Notwithstanding any suspension
of the requirement for the Excess Cash Flow to be deposited or the release of
funds from the Borrower’s Funds Account, the requirements of this Section 4.16
shall remain in full force and effect with respect to any future Test Date.  As
used herein, “Cash Flow Sweep Termination Event” shall mean the occurrence of
either of the following: (1) Borrower shall have paid to Administrative Agent a
Remargin Payment as provided in Section 4.16(c) below, or (2) the Minimum
Required Debt Yield shall be satisfied as of the Test Date immediately following
the commencement of the applicable Cash Flow Sweep.

47

--------------------------------------------------------------------------------



(c)If the Debt Yield Ratio is less than the Minimum Required Debt Yield for two
consecutive Test Dates, Borrower shall, within ten (10) Business Days following
the second of such Test Dates, pay to Administrative Agent (each such payment, a
“Remargin Payment”) for application to the Obligations an amount sufficient to
cause the Minimum Required Debt Yield to be satisfied as of such second Test
Date.  At Borrower’s request in connection with any required Remargin Payment,
Lender shall apply the amount then on deposit in the Borrower’s Funds Account to
any such required Remargin Payment; provided, however, if the amount then on
deposit in the Borrower’s Funds Account is not sufficient to pay in full the
required Remargin Payment, Borrower shall pay the deficiency to Lender from
other sources as and when due under this Section 4.16.

4.17Borrower’s Funds Account.

The Borrower’s Funds Account shall be an interest bearing account, with all
accrued interest to become part of the funds on deposit in such Borrower’s Funds
Account.  Borrower agrees that it shall include all interest and earnings on any
such deposit as its income (and, if Borrower is a partnership or other
pass-through entity, the income of its partners, members or beneficiaries, as
the case may be), and shall be the owner of all funds on deposit in the
Borrower’s Funds Account for federal and applicable state and local tax
purposes.  Administrative Agent shall have the exclusive right to manage and
control all funds in the Borrower’s Funds Account, but Administrative Agent
shall have no fiduciary duty with respect to such funds (but Administrative
Agent shall be liable for its own gross negligence or willful misconduct in
respect to the funds from time to time held in the Borrower’s Funds
Account).  Borrower grants to Administrative Agent a security interest in any
Borrower’s Funds Account established and all funds now or hereafter deposited
into any such account, and any proceeds thereof, as security for the
Obligations.  Such security interest shall be governed by the Uniform Commercial
Code of the State of California, and Administrative Agent shall have available
to it all of the rights and remedies available to a secured party
thereunder.  Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of a Default, Administrative Agent may
apply all or any portion of the funds on deposit in any Borrower’s Funds Account
(including accrued interest thereon) to the payment of the Obligations.  The
Borrower’s Funds Account may be established and held in such name or names as
Administrative Agent shall deem appropriate, including in the name of
Administrative Agent.  Borrower hereby constitutes and appoints Administrative
Agent and any officer or agent of Administrative Agent its true and lawful
attorneys-in-fact with full power of substitution during the existence of a
Default to open any Borrower’s Funds Account and to do any and every act that
Borrower might do on its own behalf to fulfill the terms of the Loan
Documents.  To the extent permitted by law, Borrower hereby ratifies all that
said attorneys shall lawfully do or cause to be done by virtue hereof.  It is
understood and agreed that this power of attorney, which shall be deemed to be a
power coupled with an interest, cannot be revoked.

48

--------------------------------------------------------------------------------



ARTICLE V
COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT

5.01Project Documents and Swap Agreements.

(a)Collateral Assignment and Security Agreement.  As additional security for the
Obligations, Borrower hereby sells, assigns, transfers and sets over to
Administrative Agent, for the benefit of the Lenders, and grants to
Administrative Agent, for the benefit of the Lenders, a security interest in,
all of its right, title and interest in and to the Project Documents and any
Swap Agreements.

(b)Performance; Enforcement.  Borrower shall perform and observe in a timely
manner all material covenants, conditions, obligations and agreements on the
part of Borrower to be performed or observed under the Project Documents and any
Swap Agreements.  Borrower shall not waive, excuse, condone or in any manner
release or discharge any party to a Project Document or any Swap Agreement from
any material covenants, conditions, obligations or agreements to be performed or
observed by such party under such Project Document or Swap Agreement, as
applicable, but shall, at its sole cost and expense, enforce and secure the
performance of all material covenants, conditions, obligations and agreements to
be observed by all parties under the Project Documents and any Swap Agreements.

(c)Remedies Upon Default.  Upon the occurrence and during the continuance of a
Default, Administrative Agent shall have the right but not the obligation, and
Borrower hereby authorizes Administrative Agent to enforce Borrower’s rights
under the Project Documents and any Swap Agreements and to receive the
performance of any other Person that is a party to the Project Documents and any
Swap Agreements.

(d)Notices of Default.  Borrower shall send to Administrative Agent any written
notice of material default or breach of or under the Project Documents or any
Swap Agreements that Borrower sends to (such notice to Administrative Agent to
be sent simultaneously therewith) or receives from (such notice to
Administrative Agent to be sent immediately upon receipt by Borrower thereof)
any Person that is a party to any Project Document or Swap Agreement.

(e)Power of Attorney.  Effective upon the occurrence and during the continuance
of a Default, Borrower hereby irrevocably constitutes and appoints
Administrative Agent as its attorney-in-fact, coupled with an interest, to
demand, receive and enforce Borrower’s rights with respect to the Project
Documents and any Swap Agreements, to give appropriate receipts, releases and
satisfactions for and on behalf of Borrower and to do any and all acts in the
name of Borrower or in the name of Administrative Agent with the same force and
effect as if Borrower had performed such acts.

(f)License.  Provided no Default has occurred and is continuing, Borrower shall
have the right under a license granted hereby to exercise its rights under the
Project Documents and any Swap Agreements.  The license granted hereby shall be
revoked at Administrative Agent’s option upon written notice from Administrative
Agent to Borrower after the occurrence and during the continuance of a Default.

49

--------------------------------------------------------------------------------



(g)No Assumption of Liability.  Administrative Agent does not hereby assume any
of Borrower’s obligations or duties under the Project Documents or any Swap
Agreements, including, without limitation, the obligation to pay for services
rendered thereunder.

(h)Validity and Enforceability of Project Documents and Swap
Agreements.  Borrower represents and warrants that, to Borrower’s actual
knowledge, the Project Documents and any Swap Agreements are valid, binding and
enforceable (subject to Debtor Relief Laws and general equitable principles),
are in full force and effect, and there are no material breaches or defaults
thereunder and no events have occurred which with notice and/or lapse of time
will constitute a material breach or default thereunder by Borrower or any
Affiliate of Borrower.  Borrower represents and warrants that it has full power,
right and authority to execute and enter into the Project Documents and any Swap
Agreements.

(i)Prior Conveyance or Limiting Actions.  Borrower represents and warrants that
it has not previously conveyed, transferred or assigned the Project Documents or
any Swap Agreements or any right, title or interest therein and has not executed
any other instrument which might prevent or limit Administrative Agent from
operating under the terms and provisions of the assignment contemplated hereby,
and Borrower covenants and agrees not to do any of the foregoing.

(j)Execution and Amendment of Project Documents.  Borrower shall not enter into
any other Project Document or Swap Agreement, or alter, amend or change in any
material respect, or terminate or cancel, any Project Document or Swap
Agreement, in each case without obtaining Administrative Agent’s prior written
consent.  Administrative Agent may require, as a condition to its approval of a
Project Document or Swap Agreement, the execution by the contracting party of an
agreement, in form and substance acceptable to Administrative Agent, whereby
said contracting party (i) acknowledges the provisions of this Section 5.01,
(ii) subordinates its claims against Borrower to payment in full of the
Obligations and to the rights of Administrative Agent under the Loan Documents
and (iii) agrees that upon the occurrence and during the continuance of a
Default, Administrative Agent has the right (but not the obligation) to
terminate the subject Project Document.

5.02Additional Instruments.

At Administrative Agent’s request, Borrower shall execute and deliver to
Administrative Agent any and all assignments and other documents and instruments
reasonably necessary to confirm the collateral assignments contemplated by this
ARTICLE V.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

6.01Representations and Warranties.

As a material inducement to Administrative Agent and the Lenders to enter into
this Agreement, and as an express condition to each Advance made hereunder,
Borrower hereby represents and warrants, as follows:

50

--------------------------------------------------------------------------------



(a)Existence; Power and Authority.  Borrower is a limited liability company duly
formed and validly existing in the State of Delaware and in good standing under
the laws of the States of California and Delaware, with requisite power and
authority to (i) incur the Obligations, and (ii) execute, deliver and perform
this Agreement and the other Loan Documents to which it is a party.

(b)Authorization; No Conflict.  Borrower’s execution and delivery to
Administrative Agent of this Agreement and the other Loan Documents and the full
and complete performance of the provisions thereof (i) are authorized by
Borrower’s operating agreement; (ii) have been duly authorized by all requisite
member actions; (iii) do not require the approval or consent of any Governmental
Authority having jurisdiction over Borrower or any of the Mortgaged Property;
and (iv) will not result in any breach of, or constitute a default under, or
result in the creation of any Lien (other than those contained in any of the
Loan Documents) upon any property or assets of Borrower under any indenture,
mortgage, deed of trust, bank loan or credit agreement or other instrument or
agreement to which Borrower is a party or by which Borrower or any of the
Mortgaged Property is bound.

(c)Title.  Borrower is the sole legal and beneficial owner of the fee simple
interest in the Mortgaged Property free and clear of all Liens other than the
Permitted Encumbrances.

(d)Financial Statements.  Any and all balance sheets, statements of income or
loss, and financial statements heretofore furnished to Administrative Agent with
respect to Borrower and Guarantor are true and correct in all material respects
as of the dates thereof, and fully and accurately present the financial
condition of the subjects thereof as of the dates thereof, and no material
adverse change has occurred in the financial condition reflected therein since
the dates of the most recent thereof.  Neither Borrower nor Guarantor has any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
which are reasonably likely to result in a material adverse effect on the
Mortgaged Property or the development, construction or operation of the
Improvements as contemplated by the Loan Documents or on the financial condition
of Borrower or Guarantor, or their respective abilities to perform their
obligations under the Loan Documents and the Project Documents.

(e)Litigation.  There are no actions, suits or other legal proceedings pending,
or to the actual knowledge of Borrower, threatened in writing, against or
affecting Borrower, the Mortgaged Property, or the Guarantor which (i) if
adversely determined would materially and adversely affect the ability of
Borrower or Guarantor to perform its respective obligations under the Loan
Documents or Project Documents or would have a material adverse effect on the
use or value of the Mortgaged Property, or (ii) challenge the validity or
enforceability of the Loan Documents or the priority of the Lien and security
interest created thereby.

(f)Legal Compliance.  To Borrower’s knowledge, the Improvements and the use and
occupancy thereof comply in all material respects with all applicable Legal
Requirements.  Neither the zoning nor any other right to construct, use or
operate the Improvements is to any extent dependent upon or related to any real
estate other than the

51

--------------------------------------------------------------------------------



Property.  All approvals, licenses and permits required from Governmental
Authorities under applicable Legal Requirements in connection with the use and
occupancy of the Improvements have been obtained.

(g)Services and Utilities.  All streets, easements, utilities and related
services necessary for the operation of the Improvements and the operation
thereof for their intended purpose are available to the Property.

(h)Enforceability.  Each Loan Document executed by Borrower constitutes a legal
and binding obligation of, and is valid and enforceable against, Borrower in
accordance with the terms thereof (subject to Debtor Relief Laws and general
equitable principles) and is not subject to any right of rescission, set-off,
counterclaim or defense.

(i)ERISA.  Borrower is not an “employee benefit plan” as defined in Section 3(3)
of ERISA or a “plan” as defined in Section 4975(e)(1) of the Code.  Each
Employee Benefit Plan is in material compliance with all applicable requirements
under ERISA and the Code, and, to the extent that such Employee Benefit Plan is
also intended to be “qualified” within the meaning of Section 401(a) of the
Code, it is in material compliance with the applicable requirements under the
Code, except to the extent that any defects can be remedied without material
liability to Borrower under Revenue Procedure 2008-50 or any similar
procedure.  None of the Employee Benefit Plans is subject to the requirements of
Section 412 of the Code, Part 3 of Title I of ERISA or Title IV of ERISA or is a
“multiemployer plan” as defined in Section 3(37) of ERISA.  Borrower has no
material liability under Title IV of ERISA or Section 412 of the Code with
respect to any Employee Benefit Plan.

(j)Legal Parcel; Separate Tax Parcel.  Each Property comprising the Property is
taxed separately and does not include any other property, and for all purposes
each Property comprising the Property may be mortgaged, conveyed and otherwise
dealt with as a separate legal parcel.

(k)Leases and Rents.  Borrower has good and marketable title to the Leases and
rents free and clear of all claims and Liens other than the Permitted
Encumbrances.  To the knowledge of Borrower, and except as set forth in any
estoppel certificates delivered to Lender by tenants prior to the date hereof,
the Leases are valid and unmodified and are in full force and effect and
Borrower is not in default of any of the material terms or provisions of the
Leases.  The rents now due or to become due for any periods subsequent to the
date hereof have not been collected and payment thereof has not been anticipated
for a period of more than one month in advance, waived or released, discounted,
set off or otherwise discharged or compromised.  Borrower has not received any
funds or deposits from any Lessee for which credit has not already been made on
account of accrued rents other than security deposits required by the Leases.

(l)Compliance with Laws and Agreements.  Except where the failure to do so,
individually or in the aggregate could not reasonably be expected to result in a
material adverse effect, the Borrower is in compliance with (i) its charter,
by-laws or other organizational documents, (ii) all Requirements of Law
applicable to it or its property (including, without limitation, the Mortgaged
Property) and (iii) all indentures, agreements and other instruments

52

--------------------------------------------------------------------------------



binding upon it or its property (including, without limitation, the Mortgaged
Property).  No Default has occurred and is continuing.

(m)Sanctions Laws and Regulations.  None of the Borrower, or any of its
directors, officers, brokers or other agents acting or benefiting in any
capacity in connection with this Agreement or any other capital raising
transaction involving any Lender, or any of its Affiliates is a Designated
Person.

6.02Nature of Representations and Warranties.

All representations and warranties made in this Agreement or any other Loan
Document or in any certificate or other document delivered to Administrative
Agent pursuant to or in connection with this Agreement shall be deemed to have
been relied upon by Administrative Agent and the Lenders notwithstanding any
investigation heretofore or hereafter made by Administrative Agent or on its
behalf.

ARTICLE VII
INSURANCE AND CONDEMNATION

7.01Insurance and Casualty.

(a)Required Insurance Coverage.  Borrower, at its expense, shall maintain and
provide to Administrative Agent copies of policies or other satisfactory
evidence of insurance providing the following:

(i)Commercial General Liability Insurance with limits of not less than
$1,000,000 per occurrence combined single limit and $2,000,000 in the aggregate
for the policy period, or in whatever higher amounts as may be required by
Administrative Agent from time to time by notice to Borrower (with deductibles
acceptable to Lender), and extended to cover:  (a) Contractual Liability assumed
by Borrower with defense provided in addition to policy limits for indemnities
of the named insured, (b) Broad Form Property Damage Liability, (c) Products &
Completed Operations for coverage, such coverage to apply for two years
following the Closing Date, (d) waiver of subrogation against all parties named
additional insured, (e) severability of interest provision, and (f) Personal
Injury & Advertisers Liability.

(ii)Automobile Liability including coverage on owned, hired and non-owned
automobiles and other vehicles, if used in connection with the performance of
the work, with Bodily Injury and Property Damage limits of not less than
$1,000,000.00 per occurrence combined single limit, with a waiver of subrogation
against all parties named as additional insured.

(iii)Umbrella/Excess Liability in excess of Commercial General Liability,
Automobile Liability and Employers’ Liability coverages which is at least as
broad as these underlying policies with a limit of liability of $25,000,000.00).

(iv)All-Risk Property (Special Cause of Loss) Insurance including, without
limitation, coverage for loss or damage to the Property and Improvements by fire

53

--------------------------------------------------------------------------------



and other perils including windstorm, earthquake/earth movement and malicious
mischief, building ordinance extension endorsement (including cost of
demolition, increased costs of construction and the value of the undamaged
portion of the building and soft costs coverage), and boiler and machinery
coverage (if separate policy, that policy must include loss of rents or business
interruption coverage), as specified by the Administrative Agent.  The policy
shall be in an amount not less than the full insurable value on a replacement
cost basis of the insured Property and Improvements and personal property
related thereto (without deduction for depreciation).  If the policy is a
blanket policy covering the Property and Improvements and one or more other
properties, the policy must specify the dollar amount of the total blanket limit
of the policy that is allocated to each property, and the amount so allocated to
the Property and Improvements must not be less than the full insurable value on
a replacement cost basis.  During any construction period, such policy shall be
written in the so-called “Builder’s Risk Completed Value Non-Reporting Form”
with no coinsurance requirement and shall contain a provision granting the
insured permission to occupy prior to completion.  Such policy shall not contain
an exclusion for terrorist losses.  However, if such an exclusion exists in the
All-Risk policy, a separate Terrorism policy covering Certified Acts of
Terrorism must be evidenced to the Administrative Agent in an amount equal to
the full replacement cost of the Property and Improvements, or the amount of the
Loan, whichever is less.  This policy must also list the Administrative Agent as
mortgagee and loss payee.  Administrative Agent hereby notifies Borrower that
the Loans are subject to California Civil Code Section 2955.5(a), which provides
that: “No lender shall require a borrower, as a condition of receiving or
maintaining a loan secured by real property, to provide hazard insurance
coverage against risks to the improvements on that real property in an amount
exceeding the replacement value of the improvements on the property.”

(v)Workers’ Compensation and Employer’s Liability Insurance in accordance with
the applicable laws of the state in which the work is to be performed or of the
state in which Borrower is obligated to pay compensation to employees engaged in
the performance of the work.  The policy limit under the Employer’s Liability
Insurance section shall not be less than $1,000,000.00 for any one accident.

(vi)If at any time, the Improvements, or any part thereof, lies within a
“special flood hazard area” as designated on maps prepared by the Federal
Emergency Management Agency (FEMA), a one hundred year flood plain or other area
identified by Administrative Agent as having a high or moderate risk of
flooding, a flood insurance policy or policies (whether or not coverage is
available from the  National Flood Insurance Program and whether or not required
by the Flood Laws), in form and substance acceptable to the Administrative Agent
and the Lenders covering the Improvements and contents (to the extent the
contents secure the Obligations), for the duration of the Loans in an amount at
least equal to the full insurable value on a replacement cost basis (without
deduction for depreciation) of the Improvements and contents, if applicable, or
the amount of the Obligations, whichever is less.

(vii)Rent loss or business interruption insurance against loss of income
(including, but not limited to, rent, cost reimbursements and all other amounts
payable by tenants under Leases or otherwise derived by Borrower from the
operation of the

54

--------------------------------------------------------------------------------



Property) arising out of damage to or destruction of the Property and
Improvements by fire or other peril (including earthquake if required) insured
against under each policy.  The amount of the policy shall be in the amount
equal to one year’s projected rentals or gross revenue.

(viii)A pollution legal liability policy with limits as required by
Administrative Agent covering pollution conditions and pollution liability
exposures at the 9755 Distribution Property.

(ix)Such other insurance coverages in such amounts as Administrative Agent may
reasonably require, which may include, without limitation, errors and omissions
insurance with respect to the contractors, architects and engineers, and
earthquake insurance; provided, however, that Administrative Agent shall not
require Borrower to maintain earthquake insurance unless a so called “PML”
report with respect to the applicable Property reflects a scenario expected loss
of twenty percent (20%) or more in the event of an earthquake or other seismic
casualty.

(b)Policy Requirements; Insurance Consultant.  All insurance policies shall (i)
be issued by an insurance company licensed to do business in the state where the
Property is located having a rating of “A-” VIII or better by A.M. Best Co., in
Best’s Rating Guide, (ii) name “JPMorgan Chase Bank, N.A. and any and all
subsidiaries and their successors and/or assigns as their interests may appear”
as additional insureds on all liability insurance and as mortgagee and loss
payee on all All-Risk Property, flood insurance, earthquake insurance and rent
loss or business interruption insurance (whether or not required hereunder),
(iii) be endorsed to show that Borrower’s insurance shall be primary and all
insurance carried by Administrative Agent is strictly excess and secondary and
shall not contribute with Borrower’s insurance, (iv) provide that Administrative
Agent is to receive thirty (30) days written notice prior to non-renewal or
cancellation, (v) be evidenced by a certificate of insurance to be provided to
Administrative Agent along with a copy of the policy for All-Risk Property
coverage or such other evidence of insurance acceptable to Administrative Agent
in its reasonable discretion, (vi) include either policy or binder numbers on
the ACORD form, and (vii) be in form and amounts acceptable to Administrative
Agent; provided, however, that with respect to any flood insurance required
hereunder, acceptable proof of coverage shall consist of a copy of the insurance
policy, the declarations page of the insurance policy or an application plus
proof of premium payment (with a copy of the policy or declarations page
provided to Administrative Agent within 30 days thereafter) and shall not
include ACORD or other forms of certificates of insurance.  Administrative
Agent, at its option and upon notice to Borrower, may retain, at Borrower’s
expense, an insurance consultant to review the insurance for the Property and
Improvements to confirm that it complies with the terms and conditions set forth
herein.

(c)Evidence of Insurance; Payment of Premiums.  Borrower shall deliver to
Administrative Agent, at least five (5) days before the expiration of an
existing policy, evidence acceptable to Administrative Agent of the continuation
of the coverage of the expiring policy.  If Administrative Agent has not
received satisfactory evidence of such continuation of coverage in the time
frame herein specified, Administrative Agent shall have the right, but not the
obligation, to purchase such insurance for Administrative Agent’s and the
Lenders’ interest only.  Any amounts so disbursed by Administrative Agent
pursuant to this Section shall be

55

--------------------------------------------------------------------------------



repaid by Borrower within 10 days after written demand therefor.  Nothing
contained in this Section shall require Administrative Agent to incur any
expense or take any action hereunder, and inaction by Administrative Agent shall
never be considered a waiver of any right accruing to Administrative Agent on
account on this Section.  The payment by Administrative Agent of any insurance
premium for insurance which Borrower is obligated to provide hereunder but which
Administrative Agent believes has not been paid, shall be conclusive between the
parties as to the legality and amounts so paid.  Borrower agrees to pay all
premiums on such insurance as they become due, and will not permit any condition
to exist on or with respect to the Mortgaged Property which would wholly or
partially invalidate any insurance thereon.

(d)Collateral Protection.  Unless Borrower provides Administrative Agent with
evidence satisfactory to Administrative Agent of the insurance coverage required
by this Agreement, Administrative Agent may purchase insurance at Borrower’s
expense to protect Administrative Agent’s and the Lenders’ interest in the
Mortgaged Property.  This insurance may, but need not, protect Borrower’s
interest in the Mortgaged Property.  The coverages that Administrative Agent
purchases may not pay any claim that Borrower makes or any claim that is made
against Borrower in connection with the Mortgaged Property.  Borrower or
Administrative Agent (as appropriate) may later cancel any insurance purchased
by Administrative Agent, but only after Administrative Agent receives
satisfactory evidence that Borrower has obtained insurance as required by this
Agreement.  If Administrative Agent purchases insurance for the Mortgaged
Property, Borrower will be responsible for the actual costs of that insurance,
including any charges imposed by Administrative Agent in connection with the
placement of insurance, until the effective date of the cancellation or
expiration of such insurance.  The costs of the insurance may, at Administrative
Agent’s discretion, be added to Borrower’s total principal obligation owing to
Administrative Agent and the Lenders, and in any event shall be secured by the
liens on the Mortgaged Property created by the Loan Documents.  It is understood
and agreed that (i) the costs of insurance obtained by Administrative Agent may
be more than the costs of insurance Borrower may be able to obtain on its own,
and (ii) in the case of flood insurance, the amount of coverage may be more than
required by the Flood Laws.

(e)No Liability; Assignment.  Administrative Agent shall not by the fact of
approving, disapproving, accepting, preventing, obtaining or failing to obtain
any such insurance, incur any liability for the form or legal sufficiency of
insurance contracts, solvency of insurers, or payment of losses, and Borrower
hereby expressly assumes full responsibility therefor and all liability, if any,
thereunder.  Borrower hereby absolutely assigns and transfers to Administrative
Agent for the benefit of the Lenders all of Borrower’s right, title and interest
in and to any unearned premiums paid on policies and any claims thereunder and
Administrative Agent and/or the Lenders shall have the right, but not the
obligation, to assign any then existing claims under the same to any purchaser
of the Mortgaged Property at any foreclosure sale; provided, however, that so
long as no Default exists and is continuing hereunder, Borrower shall have the
right under a license granted hereby, and Administrative Agent hereby grants to
Borrower a license, to exercise rights under said policies and in and to said
premiums subject to the provisions of this Agreement.  Said license shall be
revoked automatically upon the occurrence and during the continuance of a
Default hereunder.  In the event of a foreclosure of the Deed of Trust, or other
transfer of title to the Mortgaged Property in extinguishment in whole or in
part of the Loans, all right, title and interest of Borrower in and to the
insurance policies then in force and all proceeds payable thereunder shall
thereupon vest in the purchaser at such

56

--------------------------------------------------------------------------------



foreclosure or Administrative Agent on behalf of the Lenders or other transferee
in the event of such other transfer of title.

(f)No Separate Insurance.  Borrower shall not carry any separate insurance on
the Mortgaged Property concurrent in kind or form with any insurance required
hereunder or contributing in the event of loss without Administrative Agent’s
prior written consent, and any such policy shall have attached a standard
non-contributing mortgagee clause, with loss payable to Administrative Agent for
the benefit of the Lenders, and shall otherwise meet all other requirements set
forth herein.

(g)Casualty Loss.

(i)If all or any part of the Mortgaged Property shall be damaged or destroyed by
fire or other casualty, Borrower shall give immediate written notice and make a
claim to the insurance carrier and Administrative Agent.  With respect to any
such casualty loss for which Borrower has an insurance claim with a value that
exceeds One Million Dollars ($1,000,000), Borrower hereby authorizes and
empowers Administrative Agent, at Administrative Agent’s option and in
Administrative Agent’s sole discretion as attorney-in-fact for Borrower, to make
proof of loss, to adjust and compromise any claim under insurance policies, to
appear in and prosecute any action arising from such insurance policies, to
collect and receive insurance proceeds, and to deduct therefrom Administrative
Agent’s expenses incurred in the collection of such proceeds; provided, however,
that the foregoing authorization and empowerment of Administrative Agent to act
as attorney-in-fact for Borrower shall not become effective until the occurrence
and during the continuance of a Default or until such time as Borrower fails to
diligently pursue the collection of such insurance proceeds in Administrative
Agent’s reasonable opinion.  The foregoing appointment is irrevocable, coupled
with an interest and continuing so long as the Commitments or Obligations remain
outstanding, and such rights, powers and privileges shall be exclusive in
Administrative Agent (for the benefit of the Lenders), its successors and
assigns.

(ii)As sole loss payee on all policies of casualty insurance, Administrative
Agent shall receive all insurance proceeds from any casualty loss, and shall
hold the same in an interest-bearing account pending disposition in accordance
with this Section.  Borrower authorizes Administrative Agent to deduct from such
insurance proceeds received by Administrative Agent all of Administrative
Agent’s costs and expenses (including, without limitation, reasonable attorneys’
fees) incurred in connection with the collection thereof (the remainder of such
insurance proceeds being referred to herein as “Net Casualty Proceeds”);
provided, however, that, notwithstanding the foregoing, so long as no Default or
Unmatured Default shall have occurred and be continuing, Borrower shall have the
exclusive right to receive the proceeds of all insurance for loss of or damage
to the Property in cases in which such claim is valued at less than $1,000,000.

(iii)Administrative Agent shall cause the Net Casualty Proceeds from any
casualty loss affecting the Mortgaged Property to be disbursed for the cost of
reconstruction of the Mortgaged Property if all of the following conditions are
satisfied

57

--------------------------------------------------------------------------------



within ninety (90) days after the applicable casualty loss: (A) Borrower
satisfies Administrative Agent (in Administrative Agent’s reasonable judgment)
that the reconstruction can be completed within a reasonable period of time
after such casualty loss (but in no event later than the Maturity Date) and that
after giving effect to such reconstruction the Mortgaged Property will be
restored to substantially the same condition immediately prior to the casualty
loss; (B) Borrower satisfies Administrative Agent (in Administrative Agent’s
reasonable judgment) that the Net Casualty Proceeds are sufficient to pay all
costs of reconstruction, and if insufficient, Borrower deposits with
Administrative Agent additional funds to make up such insufficiency; (C)
Borrower delivers to Administrative Agent all plans and specifications and
construction contracts for the work of reconstruction and such plans and
specifications and construction contracts are in form and content reasonably
acceptable to Administrative Agent and with a contractor reasonably acceptable
to Administrative Agent; and (D) Borrower delivers to Administrative Agent
satisfactory evidence that upon completion of the reconstruction, Approved
Leases demising in the aggregate no less than seventy-five percent of the
affected Improvements will be in place.  The disbursement of Net Casualty
Proceeds pursuant to this clause (iv) shall be in accordance with customary
disbursement procedures and shall not be available after the occurrence and
during the continuance of a Default.  Any Net Casualty Proceeds not required to
reconstruct the Mortgaged Property shall be delivered to Borrower after
expiration of the lien period for the work of reconstruction (or, at Borrower’s
option, after delivery of title insurance to Administrative Agent, for the
benefit of the Lenders, over such liens where the lien period has not so
expired).  Upon the occurrence and during the continuance of a Default or in the
event Borrower is unable to satisfy the conditions set forth in subclauses (A)
through (D) hereof by the required date, Administrative Agent, on behalf of the
Lenders, shall have the right (but not the obligation) to apply all Net Casualty
Proceeds held by it to the payment of the Obligations.  Borrower shall have the
obligation to promptly and diligently complete the work of reconstruction
necessitated by any casualty loss and restore the Mortgaged Property to the
equivalent of its condition immediately prior to such casualty provided the
applicable Net Casualty Proceeds are made available to Borrower for such
purpose.

7.02Condemnation and Other Awards.

Immediately upon receiving written notice of the institution or threatened
institution of any proceeding for the condemnation of the Mortgaged Property or
any part thereof, Borrower shall notify Administrative Agent of such
fact.  Borrower shall then file or defend its rights thereunder and prosecute
the same with due diligence to its final disposition; provided, however, that
Borrower shall not enter into any settlement of such proceeding without the
prior approval of Administrative Agent (which approval shall not be unreasonably
withheld, conditioned or delayed).  Administrative Agent shall be entitled, at
its option, to appear in any such proceeding in its own name on behalf of the
Lenders, and upon the occurrence and during the continuation of a Default or if
Borrower fails to diligently prosecute such proceeding (in Administrative
Agent’s reasonable judgment), (a) Administrative Agent shall be entitled, at its
option, to appear in and prosecute any such proceeding or to make any compromise
or settlement in connection with such condemnation on behalf of Borrower, and
(b) Borrower hereby irrevocably constitutes and appoints Administrative Agent as
its attorney-in-fact, and such

58

--------------------------------------------------------------------------------



appointment is coupled with an interest, to commence, appear in and prosecute
such action or proceeding or to make such compromise or settlement in connection
with any such condemnation on its behalf.  The foregoing appointment is
irrevocable and continuing so long as the Commitments or Obligations remain
outstanding, and such rights, powers and privileges shall be exclusive in
Administrative Agent (for the benefit of the Lenders), its successors and
assigns.  If the Mortgaged Property or any material part thereof is taken or
materially diminished in value in connection with such condemnation, or if a
consent settlement is entered, by or under threat of such proceeding, the award
or settlement payable to Borrower by virtue of its interest in the Mortgaged
Property, shall be, and by these presents is, assigned, transferred and set over
unto Administrative Agent for the benefit of the Lenders; provided, however,
that, so long as no Default or Unmatured Default shall have occurred and be
continuing, Borrower shall have the exclusive right to receive the award or
settlement payable to Borrower in connection with any such condemnation in cases
in which such award or settlement is valued at less than One Million Dollars
($1,000,000).  Any such award or settlement shall be first applied to reimburse
Administrative Agent and the Lenders for all out-of-pocket costs and expenses,
including reasonable attorneys’ fees, incurred in connection with the collection
of such award or settlement.  The balance of such award or settlement (the “Net
Condemnation Proceeds”) shall be paid to Administrative Agent for the benefit of
the Lenders for application in the manner set forth in Section 7.01(g) as if
such award or settlement constituted insurance proceeds from a casualty loss;
provided, however, that Administrative Agent shall have no obligation to make
Net Condemnation Proceeds available for construction or reconstruction of the
Mortgaged Property unless Administrative Agent has determined that the Mortgaged
Property as so constructed or reconstructed after giving effect to the
condemnation would have a value that is not materially less than its value would
have been had there been no such condemnation.  Borrower shall have the
obligation to promptly and diligently complete the work of reconstruction
necessitated by any condemnation and restore the Mortgaged Property to the
equivalent of its condition immediately prior to such condemnation provided the
applicable Net Condemnation Proceeds are made available to Borrower for such
purpose; provided, however, that Borrower shall not be obligated to complete the
work of reconstruction necessitated by any condemnation and restore the affected
Property to the equivalent of its condition immediately prior to such
condemnation unless Administrative Agent shall make available to Borrower all
Net Condemnation Proceeds received by Administrative Agent in connection with
such condemnation.

ARTICLE VIII
DEFAULTS

8.01Defaults.

Any of the following events, after passage of the applicable cure period set
forth below, shall constitute a “Default” hereunder:

(a)Failure to Make Payment.  The failure by Borrower to pay in full any
principal of the Loans when due (including, without limitation, any Remargin
Payment required under Section 4.16(c) above); the failure by Borrower to pay in
full any interest on the Loans, or any fees or any other amounts due under the
Loan Documents (other than principal) when due and such failure continues
unremedied for a period of ten (10) days after the due date thereof; or

59

--------------------------------------------------------------------------------



the failure by Borrower to make any other payment or deposit required hereunder
or under any of the other Loan Documents within the period set forth in Loan
Documents, or if no period is set forth in the Loan Documents, then within ten
(10) Business Days after written demand therefor;

(b)Involuntary Proceeding.  An involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of Borrower or any Guarantor or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Borrower or any Guarantor or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for ninety (90) days or an order or decree approving or ordering any
of the foregoing shall be entered;

(c)Voluntary Proceedings.  Borrower or any Guarantor shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (b) of this Section, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Borrower or any Guarantor or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(d)Assignment for Benefit of Creditors.  The execution by Borrower or Guarantor
of an assignment for the benefit of creditors;

(e)Unable to Pay Debts.  The admission in writing in any court proceeding by
Borrower or Guarantor that it is unable to pay its debts as they mature or that
it is generally not paying its debts as they mature;

(f)Liquidation of Borrower or Guarantor.  The liquidation, termination or
dissolution of Borrower or Guarantor;

(g)Transfer or Encumbrance of Interest in Mortgaged Property or Borrower.

(i)Mortgaged Property.  Except for any sales, exchanges, conveyances and
transfers at the closing of which the Loan is fully repaid (or the applicable
Minimum Release Price is paid to Administrative Agent pursuant to Section 3.15,
as the case may be) and any Permitted Encumbrance, the sale, lease (except as
permitted under this Agreement), exchange, conveyance, transfer, mortgage,
assignment, pledge or encumbrance, either voluntarily or involuntarily, or the
agreement to do so, of any right, title or interest of Borrower in and to the
Mortgaged Property or any portion thereof, which occurrence is not rendered
ineffective within ten (10) days after occurrence; provided, however, that
Borrower shall be permitted to replace defective,

60

--------------------------------------------------------------------------------



obsolete or worn out personal property, and Borrower shall be permitted to grant
and/or record Permitted Encumbrances;

(ii)Borrower.  The sale, exchange, conveyance, transfer, mortgage, assignment,
pledge or encumbrance, either voluntarily or involuntarily, or the agreement to
do so, of any direct or indirect ownership interest in Borrower or any portion
thereof; or any change (whether voluntary or involuntary) in the management or
control of Borrower (collectively, a “Transfer”); provided, however, Borrower
shall not be in Default hereunder (and any such Transfer to a Person that is not
an Embargoes Person shall be expressly permitted) if, after giving effect to any
of the foregoing, Guarantor shall hold, directly or indirectly, at least 51% of
the ownership interests in Borrower;

(h)Levy; Attachment; Seizure.  The levy, attachment or seizure pursuant to court
order of (i) any right, title or interest of Borrower in and to the Mortgaged
Property or any portion thereof or (ii) any direct or indirect ownership
interests in Borrower, if such order is not vacated or the proceeding in which
it was entered is not dismissed, in each case, within forty-five (45) days of
the entry and service of such order;

(i)Failure of Representations.  Any representation or warranty contained herein
or in any of the other Loan Documents, or in any certificate or other document
executed by Borrower or Guarantor and delivered to Administrative Agent pursuant
to or in connection with this Agreement, is not true and correct in all material
respects, or omits to state a material fact necessary to make such
representation not misleading, in each case, as of the date made or deemed made;

(j)Claims; Liens; Encumbrances; Stop Notices.  Unless Borrower is contesting the
same in accordance with the provisions of Section 4.02(c) hereof, the filing of
any claim of lien or encumbrance (other than Permitted Encumbrances) against the
Mortgaged Property or any part thereof that is not released, bonded over or
insured over with a title insurance endorsement (obtained at Borrower’s cost and
expense) within thirty (30) days after notice thereof from Administrative Agent
to Borrower; or the service on Administrative Agent, any Lender or any disburser
of funds of a notice or demand to withhold funds, which is not nullified within
thirty (30) days after the date of such service;

(k)Permits; Utilities; Insurance.  (i) The neglect, failure or refusal of
Borrower to keep in full force and effect any material permit, license, consent
or approval required for the construction or operation of any Improvements that
is not fully reinstated within thirty (30) days after Administrative Agent gives
Borrower written notice of the lapse of effectiveness of such material permit,
license, consent or approval; or (ii) the curtailment in availability to the
Mortgaged Property of utilities or other public services necessary for the full
occupancy and utilization of the Improvements that is not restored to full
availability within thirty (30) days after Administrative Agent gives Borrower
written notice of such curtailment of availability; or (iii) the failure by
Borrower to maintain any insurance required under Section 7.01 hereof that is
not cured within five (5) Business Days after Administrative Agent gives
Borrower written notice of such lapse;

61

--------------------------------------------------------------------------------



(l)Cessation of Loan Documents to be Effective.  The cessation, for any reason,
of any Loan Document to be in full force and effect in all material respects;
the failure of any Lien intended to be created by the Loan Documents to exist or
to be valid and perfected; the cessation of any such Lien, for any reason, to
have the priority contemplated by this Agreement or the other Loan Documents,
subject to Borrower’s right to contest liens in accordance with the terms of
this Agreement; or the revocation by Guarantor of the Limited Guaranty or any
other Loan Document executed by Guarantor;

(m)ERISA.  Any breach of the provisions of Section 4.13 hereof;

(n)Prohibited Distributions.  Any breach of the provisions of Section 4.08
hereof shall occur which is not cured by Borrower within five (5) Business Days
after Administrative Agent gives Borrower written notice of such breach;

(o)Operations of Borrower.  Any breach of the provisions of Section 4.04 hereof
shall occur which is not cured by Borrower within twenty (20) days after
Administrative Agent gives Borrower notice thereof;

(p)Judgments.  Any judgment or order for the payment of money in excess of
$100,000 is rendered against Borrower or in excess of $5,000,000 is rendered
against Guarantor and either (a) enforcement proceedings have been commenced by
a creditor upon such judgment, or (b) there is a period of fifteen (15) days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, is not in effect;

(q)Guarantor Cross-Default.  Failure by any Guarantor to pay when due any
Indebtedness in an outstanding principal amount of $5,000,000 or more in the
aggregate (“Material Guarantor Indebtedness”); or the default by any Guarantor
in the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any loan agreement or
other debt instrument, or any other event shall occur or condition exist, the
effect of which default, event or condition is to cause, or to permit the
holder(s) of such Material Guarantor Indebtedness to cause, such Material
Guarantor Indebtedness to become due prior to its stated maturity or any
commitment to lend under any such loan agreement or other debt instrument to be
terminated prior to its stated expiration date; or any Material Guarantor
Indebtedness shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof;

(r)Death of Individual Guarantor.  Any Guarantor that is a natural person dies;

(s)Swap Agreements.  The occurrence or existence of any default, event of
default or other similar condition or event (however described) after the
expiration of all applicable notice and cure periods, if any, with respect to
any Swap Agreement, whether or not any Lender or Affiliate of any Lender is a
party thereto;

(t)Borrower Cross-Default.  Failure by Borrower to pay when due any Indebtedness
in an outstanding principal amount of $100,000 or more in the aggregate
excluding the Loans (“Material Borrower Indebtedness”); or the default by
Borrower in the performance

62

--------------------------------------------------------------------------------



(beyond the applicable grace period with respect thereto, if any) of any term,
provision or condition contained in any loan agreement or other debt instrument,
or any other event shall occur or condition exist, the effect of which default,
event or condition is to cause, or permit the holder(s) of such Material
Borrower Indebtedness to cause, such Material Borrower Indebtedness to become
due prior to its stated maturity or any commitment to lend under any such loan
agreement or other debt instrument to be terminated prior to its stated
expiration date; or any Material Borrower Indebtedness shall be declared to be
due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof;

(u)Management of the Property.  Any breach of the provisions of Section 4.05
hereof shall occur which is not cured by Borrower within fifteen (15) days after
Lender gives Borrower written notice thereof; or

(v)Failure to Perform Covenants.  The failure of Borrower to fully perform any
and all covenants and agreements hereunder or under any of the other Loan
Documents, and, with respect to covenants and agreements other than those
specifically referenced in this Section 8.01, or for which another cure period
is provided, such failure is not cured by Borrower within thirty (30) days after
Administrative Agent gives written notice to Borrower thereof, unless (i) such
failure, by its nature, is not capable of being cured within such period, (ii)
within fifteen (15) days after delivery of such written notice, Borrower
commences to cure such failure and thereafter diligently prosecutes the cure
thereof, and (iii) Borrower causes such failure to be cured no later than ninety
(90) days after the date of such written notice from Administrative Agent.

ARTICLE IX
acceleration and REMEDIES

9.01Acceleration.

If any Default described in Section 8.01(b) or (c) hereof occurs with respect to
Borrower, the obligations of the Lenders to make Loans hereunder shall
automatically terminate and the Obligations (other than Swap Obligations
included therein) shall immediately become due and payable without any election
or action on the part of Administrative Agent or any Lender.  If any other
Default occurs and is continuing, the Required Lenders (or Administrative Agent
with the consent of the Required Lenders) may declare the Obligations (other
than Swap Obligations included therein) to be due and payable, or both,
whereupon the Obligations (other than Swap Obligations included therein) shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which Borrower hereby expressly waives.  If the
Required Lenders (in their sole discretion) shall so direct, Administrative
Agent shall, by notice to Borrower, rescind and annul such acceleration and/or
termination.  Rights and remedies with respect to the Swap Obligations are set
forth in the Swap Agreements

9.02Other Remedies.

Upon the occurrence and during the continuance of a Default hereunder,
Administrative Agent, on behalf of the Lenders, shall have the right, in person
or by agent, in

63

--------------------------------------------------------------------------------



addition to all other rights and remedies available to Administrative Agent
under this Agreement and the other Loan Documents, to the fullest extent
permitted by law, to take possession of the Mortgaged Property and perform any
and all obligations of Borrower hereunder and under the other Loan Documents,
and employ watchmen to protect the Mortgaged Property from injury.  All
reasonable sums so expended by Administrative Agent shall be deemed to have been
paid to Borrower and constitute Obligations.  Effective upon the occurrence and
during the continuance of a Default, Borrower hereby constitutes and appoints
Administrative Agent its true and lawful attorney-in-fact, with full power of
substitution, to perform all obligations of Borrower hereunder and under the
other Loan Documents in the name of Borrower.  Borrower hereby empowers said
attorney to: (a) prosecute and defend all actions or proceedings in connection
with the Mortgaged Property or the construction of the Improvements and take
such action and require such performance as it deems necessary under any bond or
guaranty of completion; and (b) do any and every act which Borrower might do on
its own behalf.  It is further understood and agreed that this power of
attorney, which shall be deemed to be a power coupled with an interest, cannot
be revoked.

9.03Curing of Defaults.

Upon the occurrence and during the continuance of a Default hereunder,
Administrative Agent, without waiving any right of acceleration or foreclosure
under the Loan Documents which Administrative Agent or the Lenders may have by
reason of such Default or any other right Administrative Agent or the Lenders
may have against Borrower because of said Default, shall have the right (but not
the obligation) to take such actions and make such payments as shall be
necessary to cure such Default, including, without limitation, the making of
Advances.  All amounts so expended shall constitute Obligations and shall be
payable by Borrower on demand by Administrative Agent.

ARTICLE X
THE ADMINISTRATIVE AGENT

10.01Appointment.

Each of the Lenders hereby irrevocably appoints Administrative Agent as its
agent and authorizes Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.

10.02Capacity as Lender.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

64

--------------------------------------------------------------------------------



10.03Duties and Obligations.

Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Unmatured Default has occurred and is
continuing, (b) Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in this Agreement), and (c) except as expressly set
forth herein, Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Borrower or any of its subsidiaries or Affiliates that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in this Agreement) or in the absence of its own gross
negligence or willful misconduct.  Administrative Agent shall be deemed not to
have knowledge of any Default or Unmatured Default unless and until written
notice thereof is given to Administrative Agent by Borrower or a Lender, and
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document, or any
other agreement, instrument or document, (v) the satisfaction of any condition
set forth in this Agreement, other than to confirm receipt of items expressly
required to be delivered to Administrative Agent, (vi) the value, sufficiency,
creation, perfection or priority of any lien on the Mortgaged Property, or (vii)
the financial condition of Borrower, Guarantor.

10.04Reliance.

Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including electronic
communications) believed by it to be genuine and to have been signed or sent by
the proper Person.  Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  Administrative Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

10.05Sub-Agents.

Administrative Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by Administrative
Agent.  

65

--------------------------------------------------------------------------------



Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

10.06Resignation.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, Administrative Agent may resign at any time by
notifying the Lenders and Borrower.  Upon any such resignation, the Required
Lenders shall have the right, in consultation with Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such
successor.  After Administrative Agent’s resignation hereunder, the provisions
of this Article and Section 11.03 hereof shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

10.07Independent Credit Analysis.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon Administrative Agent or
any other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning Borrower and its Affiliates) as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

66

--------------------------------------------------------------------------------



10.08Lender Actions Against Collateral.

Each Lender agrees that it will not take any action, nor institute any actions
or proceedings, with respect to the Obligations, against Borrower, Guarantor, or
any other obligor under this Agreement or the other Loan Documents or against
any of the Mortgaged Property (including, without limitation, set-off rights)
without the consent of the Required Lenders.  With respect to any action by
Administrative Agent to enforce the rights and remedies of Administrative Agent
and the Lenders under this Agreement and the other Loan Documents, each Lender
hereby consents to the jurisdiction of the court in which such action is
maintained, and agrees to deliver its Note to Administrative Agent to the extent
necessary to enforce the rights and remedies of Administrative Agent for the
benefit of the Lenders under the Deed of Trust in accordance with the provisions
hereof.  Each Lender agrees to indemnify each of the other Lenders for any loss
or damage suffered or cost incurred by such other Lender (including without
limitation, attorneys fees and expenses and other costs of defense) as a result
of the breach of this Section 10.08 by such Lender.

10.09Lender Reply Period.

All communications from Administrative Agent to Lenders requesting Lenders’
determination, consent or approval (i) shall be given in the form of a written
notice to each Lender, (ii) shall be accompanied by a description of the matter
as to which such determination, consent or approval is requested, (iii) shall
include a legend substantially as follows, printed in capital letters or
boldface type:

“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE.  FAILURE TO RESPOND WITHIN TEN
(10) BUSINESS DAYS AFTER THE DELIVERY OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE MATTER DESCRIBED ABOVE.”

and (iv) shall include Administrative Agent’s recommended course of action or
determination in respect thereof.  Each Lender shall reply promptly to any such
request, but in any event within ten (10) Business Days after the delivery of
such request by Administrative Agent (the “Lender Reply Period”).  Unless a
Lender shall give written notice to Administrative Agent that it objects to the
recommendation or determination of Administrative Agent (together with a written
explanation of the reasons behind such objection) within the Lender Reply
Period, such Lender shall be deemed to have approved of or consented to such
recommendation or determination.  With respect to decisions requiring the
approval of the Required Lenders or all Lenders, Administrative Agent shall
timely submit any required written notices to all Lenders and upon receiving the
required approval or consent shall follow the course of action or determination
recommended by Administrative Agent or such other course of action recommended
by the Required Lenders or all of the Lenders, as the case may be, and each
non-responding Lender shall be deemed to have concurred with such recommended
course of action.

10.10Foreclosure.

In the event that all or any portion of the Mortgaged Property is acquired by
Administrative Agent as the result of a foreclosure or acceptance of a deed or
assignment in lieu

67

--------------------------------------------------------------------------------



of foreclosure, or is retained in satisfaction of all or any part of the
Obligations, title to any such Mortgaged Property or any portion thereof shall
be held in the name of Administrative Agent or a nominee or subsidiary of
Administrative Agent, as agent, for the benefit of the Lenders, or in an entity
co-owned by the Lenders as determined by the Administrative
Agent.  Administrative Agent shall prepare a recommended course of action for
such Mortgaged Property (the “Post-Foreclosure Plan”) and submit it to the
Lenders for approval by the Required Lenders.  In the event that Administrative
Agent does not obtain the approval of the Required Lenders to such
Post-Foreclosure Plan, any Lender shall be permitted to submit an alternative
Post-Foreclosure Plan to Administrative Agent, and Administrative Agent shall
submit any and all such additional Post-Foreclosure Plan(s) to the Lenders for
evaluation and the approval by the Required Lenders.  In accordance with the
approved Post-Foreclosure Plan, Administrative Agent shall manage, operate,
repair, administer, complete, construct, restore or otherwise deal with the
Mortgaged Property acquired and administer all transactions relating thereto,
including, without limitation, employing a management agent, leasing agent and
other agents, contractors and employees, including agents for the sale of such
Mortgaged Property, and the collecting of rents and other sums from such
Mortgaged Property and paying the expenses of such Mortgaged Property.  Upon
demand therefor from time to time, each Lender will contribute its ratable share
(based on their respective Commitments immediately prior to the termination
thereof) of all reasonable costs and expenses incurred by Administrative Agent
pursuant to the Post-Foreclosure Plan in connection with the construction,
operation, management, maintenance, leasing and sale of the Mortgaged
Property.  In addition, Administrative Agent shall render or cause to be
rendered by the managing agent, to each of the Lenders, monthly, an income and
expense statement for such Mortgaged Property, and each of the Lenders shall
promptly contribute its ratable share (based on their respective Commitments
immediately prior to the termination thereof) of any operating loss for the
Mortgaged Property, and such other expenses and operating reserves as
Administrative Agent shall deem reasonably necessary pursuant to and in
accordance with the Post-Foreclosure Plan.  To the extent there is net operating
income from such Mortgaged Property, Administrative Agent shall, in accordance
with the Post-Foreclosure Plan, determine the amount and timing of distributions
to the Lenders.  All such distributions shall be made to the Lenders in
proportion to their respective Commitments immediately prior to the termination
thereof.  The Lenders acknowledge that if title to any Mortgaged Property is
obtained by Administrative Agent or its nominee, or an entity co-owned by the
Lenders, such Mortgaged Property will not be held as a permanent investment but
will be disposed of as soon as practicable and within a time period consistent
with the regulations applicable to national banks for owning real
estate.  Administrative Agent shall undertake to sell such Mortgaged Property at
such price and upon such terms and conditions as the Required Lenders shall
reasonably determine to be most advantageous.  Any purchase money mortgage or
deed of trust taken in connection with the disposition of such Mortgaged
Property in accordance with the immediately preceding sentence shall name
Administrative Agent, as agent for the Lenders, as the beneficiary or
mortgagee.  In such case, Administrative Agent and the Lenders shall enter into
an agreement with respect to such purchase money mortgage defining the rights of
the Lenders in the same, which agreement shall be in all material respects
similar to the rights of the Lenders with respect to the Mortgaged
Property.  Lenders agree not to unreasonably withhold or delay their approval of
a Post-Foreclosure Plan or any third party offer to purchase the Mortgaged
Property.  An offer to purchase the Mortgaged Property at a gross purchase price
of 95% of the fair market value of the property as set forth in a current
appraisal, shall be deemed to be a reasonable offer.

68

--------------------------------------------------------------------------------



10.11Defaulting Lender.

Notwithstanding any provision of this Agreement to the contrary, if a Lender
becomes a Defaulting Lender, the following provisions shall apply for so long as
such Lender is a Defaulting Lender;

(a)Suspension of Voting Rights.  Such Defaulting Lender shall not have the right
to vote on any issue on which voting is required (other than to the extent
expressly provided in Section 11.02(b)) and the Commitment of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder.

(b)Turn Over of Payments.  All amounts payable hereunder to the Defaulting
Lender in respect of the Obligations (whether on account of principal, interest,
fees or otherwise, including, without limitation, interest payments from
interest reserve allocations to the Defaulting Lender and any amounts that would
otherwise be payable to the Defaulting Lender pursuant to Section 3.12, but
excluding Section 3.13(b)), shall be paid to Administrative Agent, retained in a
segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by Administrative Agent as
follows: (i) first, to the payment of any amounts owing by the Defaulting Lender
to Administrative Agent hereunder, (ii) second, to the funding of any Advance in
respect of which the Defaulting Lender has failed to fund its portion as
required by this Agreement, as determined by Administrative Agent, (iii) third,
to the payment of any amounts owing by the Defaulting Lender to the
Non-Defaulting Lenders hereunder, including without limitation for any Special
Advance under paragraph (c) of this Section 10.11, (iv) fourth, if so determined
by Administrative Agent and Borrower, held in such account as cash collateral
for future funding obligations of the Defaulting Lender under this Agreement,
and (v) fifth, to the Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a prepayment of the
principal amount of any Loans, such payment shall be applied solely to repay the
Loans of all Non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans owed to the Defaulting Lender.

(c)Special Advances.  If a Lender fails to fund its portion of any Advance, in
whole or part, within three (3) Business Days after the date required hereunder
and Administrative Agent shall not have funded the Defaulting Lender’s portion
of the Advance under Section 3.02(b), Administrative Agent shall so notify the
Lenders, and within [three (3)] Business Days after delivery of such notice, the
Non-Defaulting Lenders shall have the right, but not the obligation, in their
respective, sole and absolute discretion, to fund all or a portion of such
deficiency (the amount so funded by any such Non-Defaulting Lenders being
referred to herein as a “Special Advance”) to Borrower.  In such event, the
Defaulting Lender and Borrower severally agree to pay to Administrative Agent
for payment to the Non-Defaulting Lenders making the Special Advance, forthwith
on demand such amount with interest thereon, for each day from and including the
date such amount is made available to Borrower to but excluding the date of
payment to Administrative Agent, at (i) in the case of the Defaulting Lender,
the greater of the Federal Funds Effective Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of Borrower, the interest rate applicable to
Floating Rate Loans.

69

--------------------------------------------------------------------------------



(d)Option to Purchase Future Commitment.  The Non-Defaulting Lenders shall have
the right, but not the obligation, in their respective, sole and absolute
discretion, to acquire for no cash consideration (pro rata, based on the
respective Commitments of those Lenders electing to exercise such right),
Defaulting Lender’s Commitment to fund future Loans (the “Future
Commitment”).  Upon any such purchase of the Defaulting Lender’s Future
Commitment, the Defaulting Lender’s share in future Advances and its rights
under the Loan Documents with respect thereto shall terminate on the date of
purchase, and the Defaulting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest.

(e)Replacement of Defaulting Lender.

(i)By Required Lenders.  The Required Lenders may, upon notice to the Defaulting
Lender and Administrative Agent, require the Defaulting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 11.04 hereof) all its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Defaulting Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts); and (ii) Administrative Agent shall have received
payment of any amounts owing by such Lender to the Administrative Agent or the
other Lenders under this Agreement.  The Defaulting Lender shall not be required
to make any such assignment and delegation if, prior thereto, such Lender shall
cease to be a Defaulting Lender.

(ii)By Borrower.  If the Lender has become a Defaulting Lender due to a failure
to fund its Loans hereunder, Borrower may at its option replace Defaulting
Lender under Section 3.13(b).

(f)Indemnification.  Each Defaulting Lender shall indemnify Administrative
Agent, each Non-Defaulting Lender and Borrower from and against any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatever which may be imposed
on, incurred by or asserted against Administrative Agent, any Non-Defaulting
Lender or Borrower with respect to the Loan Documents in any way relating to or
arising out of such Lender’s status as a Defaulting Lender.  The obligations of
the Defaulting Lender under this clause (f) shall survive the payment of the
Obligations, the termination of this Agreement and the Defaulting Lender’s
reversion to a Non-Defaulting Lender under Paragraph (g) of this Section 10.11.

(g)Ceasing to be a Defaulting Lender.  A Lender shall cease to be Defaulting
Lender only upon (i) the payment of all amounts due and payable by Defaulting
Lender to Administrative Agent or any other Lender under this Agreement; (ii)
the payment of any damages suffered by Borrower as a result of such Defaulting
Lender’s default hereunder; (iii) the confirmation by the Lender to
Administrative Agent and Borrower in writing that the Lender will comply with
all of its funding obligations under this Agreement; and (iii) the

70

--------------------------------------------------------------------------------



circumstances described in clause (d) of the definition of “Defaulting Lender”
do not exist.  An assignment by a Lender of its rights and obligations under
this Agreement shall not in and of itself cause the Lender to cease to be a
Defaulting Lender.

10.12Compliance with Flood Laws.

Administrative Agent has adopted internal policies and procedures that address
requirements placed on federally regulated lenders under the Flood Laws and will
post on the applicable electronic platform (or otherwise distribute to each
Lender documents that it receives in connection with the Flood Laws (“Flood
Documents”); provided, however that Administrative Agent makes no representation
or warranty with respect to the adequacy of the Flood Documents or their
compliance with the Flood Laws.  Each Lender acknowledges and agrees that it is
individually responsible for its own compliance with the Flood Laws and that it
shall, independently and without reliance upon Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, including the Flood Documents posted or distributed by
Administrative Agent, continue to do its own due diligence to ensure its
compliance with the Flood Laws.

10.13Borrower’s Rights.

The provisions of this Article X are solely for the benefit of Administrative
Agent and the Lenders, and Borrower shall not have any rights to rely on,
enforce or consent to any waiver, modification or amendment of, any of the
provisions hereof; provided, however, that Borrower (a) acknowledges and agrees
to the limitations set forth in Section 11.02(c) hereof on Administrative
Agent’s ability to act unilaterally with respect to this Agreement and the other
Loan Documents, and (b) agrees that Administrative Agent’s inability to deliver
any consent to, or approval of, an action requested by Borrower due lack of
appropriate Lender consent in accordance with the provisions of Section 11.02(c)
hereof shall not constitute an unreasonable withholding or delay by
Administrative Agent in the giving of such consent or approval.  Notwithstanding
the foregoing, Borrower shall be entitled to rely on consents and approvals
executed by Administrative Agent without investigation as to the existence of
proper Lender authorization.

ARTICLE XI
MISCELLANEOUS

11.01Notices.

(a)Generally.  Except in the case of notices and other communications expressly
permitted to be given by electronic communication (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i)if to Borrower, to it at c/o Rexford Industrial, 11620 Wilshire Boulevard,
Suite 300, Los Angeles, California 90025, Attention Adeel Khan (Telecopy No.
(310) _____________), (Email Address: akhan@rexfordindustrial.com); with a copy
to Gibson, Dunn & Crutcher LLP, 333 South Grand Avenue, Los Angeles, California

71

--------------------------------------------------------------------------------



90071, Attention: Dennis B. Arnold, Esq. (Telecopy No. (213) 229-6864), (Email
Address: darnold@gibsondunn.com);

(ii)if to Administrative Agent, to it at JPMorgan Chase Bank, N.A., 2029 Century
Park East, 38th Floor, Los Angeles, California 90067, Attention Faina Birger
(Email Address: faina.birger@jpmorgan.com); and

(iii)if to any other Lender, to it at its address (or telecopy number or email
address) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)Electronic Notices.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices for interest rate elections and advances unless
otherwise agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c)Changes in Address.  Any party hereto may change its address or telecopy
number or email address for notices and other communications hereunder by notice
to the other parties hereto.  All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.

(d)Electronic Systems.

(i)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the other

72

--------------------------------------------------------------------------------



Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.

(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Administrative Agent does not warrant the adequacy of
such Electronic Systems and expressly disclaim liability for errors or omissions
in the Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by the Administrative Agent in connection
with the Communications or any Electronic System.  In no event shall the
Administrative Agent have any liability to the Borrower, any Lender, or any
other Person or entity for damages of any kind, including, without limitation,
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of communications through an
Electronic System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through an
Electronic System.

11.02Waivers; Amendments.

(a)No Deemed Waivers; Remedies Cumulative.  No failure or delay by
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 11.02(b) hereof, and then such waiver or consent shall be effective only
in the specific instance and for the purpose for which given.  Without limiting
the generality of the foregoing, the making of a Loan shall not be construed as
a waiver of any Default or Unmatured Default, regardless of whether
Administrative Agent or any Lender may have had notice or knowledge of such
Default or Unmatured Default at the time.

(b)Waivers and Amendments.  No provision of this Agreement or any other Loan
Agreement may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by Borrower and the Required Lenders or by
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender (including any such Lender that is a
Defaulting Lender), (ii) reduce the principal amount of any Loan or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby (including any such Lender that
is a Defaulting Lender), (iii) postpone the scheduled date of payment of the
principal amount of any

73

--------------------------------------------------------------------------------



Loan or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, without the written consent of each
Lender (including any such Lender that is a Defaulting Lender) affected thereby,
(iv) change Section 3.12(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender), (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby, (vi) release
Guarantor from any of its obligations under the Loan Documents or release all or
substantially all of the Mortgaged Property from the lien of the Loan Documents,
without the written consent of each Lender (other than any Defaulting Lender),
or (vii) permit an assignment by Borrower of any rights or obligations under the
Loan Documents, without the written consent of each Lender (other than a
Defaulting Lender); provided further that no such agreement shall amend, modify
or otherwise affect the rights or duties of Administrative Agent hereunder
without the prior written consent of Administrative Agent.

(c)Actions by Administrative Agent; Required Consents. Each Lender authorizes
Administrative Agent to enter into the Loan Documents (other than this
Agreement) on behalf of, and for the benefit of, the Lenders and to take all
actions left to the discretion of the Administrative Agent herein and therein on
behalf of, and for the benefit of, the Lenders.  Each Lender agrees that any
action taken by Administrative Agent at the direction of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in this Agreement), and any action taken by
Administrative Agent not requiring consent by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in this Agreement) shall be authorized by and binding
upon all Lenders.  Notwithstanding the foregoing provisions of this Section
11.02(c), Administrative Agent shall not have the authority to bind the Lenders
with respect to any of the following matters without Administrative Agent
obtaining the prior written consent of the Required Lenders:

(i)the determination as to whether an Appraisal will be required pursuant to
Section 3.14(a)(iv);

(ii)the determination as to whether any Major Lease which is less beneficial to
Borrower as Landlord than as set forth on Exhibit E hereto is an Approved Lease;

(iii)the approval of any modification or amendment of a Major Lease which would
cause such Major Lease to no longer constitute an Approved Lease;

(iv)the approval of any action described in Section 4.04(a)(iii) hereof;

(v)the exercise of any rights and remedies against Borrower, Guarantor or the
Mortgaged Property; provided, however, that Administrative Agent may, in its
discretion but without obligation, in the absence of direction from the Required
Lenders, take such interim action as it believes necessary to preserve the
rights

74

--------------------------------------------------------------------------------



of the Lenders hereunder and in and to the Mortgaged Property, including,
without limitation, (i) the delivery of default notices to Borrower or any other
Person, (ii) petitioning a court for injunctive relief, the appointment of a
receiver or preservation of the proceeds of any collateral, (iii) the making of
Advances for the payment of interest, and (iv) the exercise of the cure rights
of Administrative Agent under this Agreement and the other Loan Documents; and

(vi)the expenditure of funds by Administrative Agent for which the Lenders are
responsible under Section 11.03 hereof to cure Defaults not in excess of Five
Hundred Thousand Dollars ($500,000) in the aggregate; provided, however, that
expenditures to pay any of the following items shall not be subject to the
foregoing limitation in amount: (i) real estate taxes, assessments, charges and
levies owing with respect to the Mortgaged Property, (ii) insurance premiums
owing with respect to insurance coverage required by the Loan Documents, (iii)
claims of lienholders with priority over the lien of the Deed of Trust, (iv)
expenditures necessary to respond to emergency conditions with respect to the
Mortgaged Property, and (v) expenditures necessary to preserve the validity and
priority of the lien of the Deed of Trust.

11.03Expenses; Indemnity; Damage Waiver.

(a)Expenses.  Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by Administrative Agent and its Affiliates, including appraisal fees,
inspection fees, title and escrow charges, the cost of Intralinks or a similar
electronic workspace, and the reasonable fees, charges and disbursements of
counsel for Administrative Agent, in connection with the closing of the Loan and
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement and the other Loan Documents or any
extensions, amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b)Borrower Indemnity.  Borrower shall indemnify Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, judgments, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, but excluding indirect, consequential, special or punitive damages
(collectively, “Losses”), actually incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) the Loan or the use of the proceeds
therefrom, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any

75

--------------------------------------------------------------------------------



Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such Losses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such
Indemnitee.  The foregoing indemnity set forth in this Section 11.03(b) shall
not apply (i) with respect to Taxes other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim and (ii) to any Losses which
are the subject of the Environmental Indemnity Agreement, it being the intention
of the parties hereto that Borrower’s liability for environmental matters be
governed exclusively by the Environmental Indemnity Agreement and not by this
Agreement.

(c)Reimbursement by Lenders.  To the extent that Borrower fails to pay any
amount required to be paid by it to Administrative Agent under Section 11.03(a)
or (b) hereof, each Lender severally agrees to pay to Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against Administrative Agent in its capacity as such.

(d)Payment of Amounts Due.  All amounts due under this Section shall be payable
not later than ten (10) days after written demand therefor.

11.04Successors and Assigns.

(a)Binding Effect.  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that (i) Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 11.04(c) hereof) and, to the extent expressly contemplated
hereby, the Related Parties of each of Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders.

(i)Subject to the conditions set forth in Section 11.04(b)(ii) below, any Lender
may assign to one or more Persons (other than an Ineligible Institution) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A)Borrower, provided that Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof, and provided further that no consent of Borrower shall be required

76

--------------------------------------------------------------------------------



for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
a Default has occurred and is continuing, any other assignee; and

(B)Administrative Agent, provided that no consent of Administrative Agent shall
be required for an assignment of any Commitment to an assignee that is a Lender
with a Commitment immediately prior to giving effect to such assignment.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent) shall not be less than $5,000,000 unless each of Borrower and
Administrative Agent otherwise consent, provided that no such consent of
Borrower shall be required if a Default has occurred and is continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500;

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about Borrower, the
Guarantor, and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

For the purposes of this Section 11.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, Guarantor, or any of their respecting Affiliates, or (d) a
holding company,

77

--------------------------------------------------------------------------------



investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof.

(iii)Subject to acceptance and recording thereof pursuant to Section
11.04(b)(iv), from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.09,
3.10, 3.11, 4.13(c) and 11.03 hereof).  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 11.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.04(c) hereof.

(iv)Administrative Agent, acting for this purpose as an agent of Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 11.04(b) hereof and any
written consent to such assignment required by Section 11.04(b) hereof,
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 3.02(b), 3.12(d) or 11.03(c),
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this Section.

(c)Participations.

(i)Any Lender may, without the consent of Borrower or Administrative Agent, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);

78

--------------------------------------------------------------------------------



provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) Borrower, Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 11.02(b) that affects such Participant.  Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.09, 3.10 and 3.11
(subject to the requirements and limitations therein, including the requirements
under Section 3.11(f) (it being understood that the documentation required under
Section 3.11(f) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.04(b) hereof; provided that such Participant (A) agrees
to be subject to the provisions of Section 3.13 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 3.09 or 3.11, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at Borrower’s
request and expense, to use reasonable efforts to cooperate with Borrower to
effectuate the provisions of Section 3.13(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 hereof as though it were a Lender;
provided that such Participant agrees to be subject to Sections 3.12(c) and
10.08 hereof as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under any Loan Document (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register  (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(ii)In no event may a Participant be an Affiliate of Borrower, Guarantor.

79

--------------------------------------------------------------------------------



(d)Pledges by Lenders.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

11.05Survival.

All covenants, agreements, representations and warranties made by Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that Administrative
Agent or any Lender may have had notice or knowledge of any Default or Unmatured
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and so long as the Commitments have
not expired or terminated.  The provisions of Sections 3.09, 3.10, 3.11, 4.13(c)
and 11.03 and ARTICLE X hereof shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination the Commitments or the
termination of this Agreement or any provision hereof.

11.06Counterparts; Integration; Effectiveness.

(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents and any separate letter agreements with
respect to fees paid to the Administrative Agent constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  This Agreement shall become effective when it shall have
been executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.

(b)Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to
any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery

80

--------------------------------------------------------------------------------



thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

11.07Severability.

Any provision of this Agreement or any other Loan Document held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof or thereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

11.08Right of Setoff.

NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR
TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE
ANY PROVISION OF THIS AGREEMENT OR ANY LOAN DOCUMENT UNLESS IT IS TAKEN WITH THE
CONSENT OF THE LENDERS REQUIRED BY SECTION 11.02 OF THIS AGREEMENT.  THIS
PARAGRAPH SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS.

11.09Governing Law; Jurisdiction; Consent to Service of Process.

(a)Governing Law.  This Agreement shall be construed in accordance with and
governed by the internal laws (and not the law of conflicts) of the State of
California, but giving effect to federal laws applicable to national banks.

(b)Consent to Jurisdiction.  Administrative Agent, each Lender and Borrower each
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any United States Federal or California State
court sitting in any County in the State of California in which any of the
Property is located, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such California State or, to the
extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement against Borrower or its
properties in the courts of any jurisdiction.

(c)Waiver of Objection to Venue.  Administrative Agent, each Lender and Borrower
each hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in Section 11.09(b)
hereof.  Each of the parties hereto hereby irrevocably waives, to the fullest

81

--------------------------------------------------------------------------------



extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d)Service of Process.  Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 11.01.  Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

11.10WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA
(THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY CONTROVERSY,
DISPUTE OR CLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY) (EACH, A “CLAIM”) AND THE WAIVER SET FORTH IN THE
PRECEDING PARAGRAPH IS NOT ENFORCEABLE IN SUCH ACTION OR PROCEEDING, THE PARTIES
HERETO AGREE AS FOLLOWS:

1.WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN PARAGRAPH 2 BELOW, ANY CLAIM
WILL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH THE
PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1. THE
PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY ENFORCEABLE
IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638. EXCEPT AS
OTHERWISE PROVIDED IN THE LOAN DOCUMENTS, VENUE FOR THE REFERENCE PROCEEDING
WILL BE IN THE STATE OR FEDERAL COURT IN THE COUNTY OR DISTRICT WHERE VENUE IS
OTHERWISE APPROPRIATE UNDER APPLICABLE LAW.

2.THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE PROCEEDING:
(A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR PERSONAL
PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING, WITHOUT LIMITATION,
SET-OFF), (C)

82

--------------------------------------------------------------------------------



APPOINTMENT OF A RECEIVER AND (D) TEMPORARY, PROVISIONAL OR ANCILLARY REMEDIES
(INCLUDING, WITHOUT LIMITATION, WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS OR PRELIMINARY INJUNCTIONS).  THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO A REFERENCE PROCEEDING PURSUANT TO THIS
AGREEMENT.

3.UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE.  IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN TEN (10) DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY MAY
REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 640(B).

4.ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL,
SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS,
A COURT REPORTER WILL BE USED AND THE REFEREE WILL BE PROVIDED A COURTESY COPY
OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO
ARRANGE FOR AND PAY COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG
WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT
PREVAIL, AS DETERMINED BY THE REFEREE.

5.THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES HERETO
SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY IN
ACCORDANCE WITH THE RULES OF DISCOVERY, AND MAY ENFORCE ALL DISCOVERY ORDERS IN
THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE STATE OF
CALIFORNIA. THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN
ACCORDANCE WITH APPLICABLE STATE AND FEDERAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING, WITHOUT LIMITATION, MOTIONS FOR DEFAULT
JUDGMENT OR SUMMARY JUDGMENT. THE REFEREE SHALL REPORT HIS DECISION, WHICH
REPORT SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.

6.THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY.

83

--------------------------------------------------------------------------------



11.11WAIVER OF SPECIAL DAMAGES.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER SHALL NOT ASSERT, AND HEREBY
WAIVES, ANY CLAIM AGAINST ADMINISTRATIVE AGENT AND EACH LENDER, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS, THE LOANS OR THE USE OF THE PROCEEDS THEREOF.

11.12Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

11.13Confidentiality.

Each of Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to the Obligations or the enforcement of rights
under the Loan Documents or any Swap Agreement, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any Swap Agreement relating to
Borrower and its obligations, (g) with the consent of Borrower, (h) to holders
of equity interests in Borrower, or (i) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to Administrative Agent or any Lender on a
non-confidential basis from a source other than Borrower.  For the purposes of
this Section, “Information” means all information received from Borrower
relating to Borrower or its business, other than any such information that is
available to Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by Borrower; provided that, in the case of information
received from Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

84

--------------------------------------------------------------------------------



EACH LENDER ACKNOWLEDGES THAT INFORMATION  (AS DEFINED IN THIS SECTION)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING BORROWER, THE GUARANTOR, AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT BORROWER, THE GUARANTOR, AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN
ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

11.14Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

11.15USA Patriot Act.

Administrative Agent and each Lender hereby notifies Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Administrative
Agent or such Lender to identify Borrower in accordance with the Act.

85

--------------------------------------------------------------------------------



11.16Administrative Agent Approvals.

With respect to matter under this Agreement requiring the approval or consent of
Administrative Agent or any other exercise of discretion by Administrative
Agent, Administrative Agent shall exercise its judgment reasonably and in good
faith without unreasonable delay after receipt of the necessary information to
make a fully informed decision.

11.17Replacement Documentation.

Upon receipt of an affidavit of an officer of Administrative Agent or any of the
Lenders as to the loss, theft, destruction or mutilation of a Note or any other
security document which is not of public record, and, in the case of any such
loss, theft, destruction or mutilation, Borrower will issue, in lieu thereof, a
replacement Note or other security document in the same principal amount thereof
and otherwise of like tenor.  In the event that Borrower issues such replacement
Note or other security document, the Lender who is the payee on the lost,
destroyed, mutilated or stolen Note or security document shall indemnify and
hold harmless Borrower from any liability incurred by Borrower in connection
with the lost, stolen, destroyed or mutilated Note or security document.

11.18Swap Agreements.

All Swap Agreements, if any, between Borrower and any Lender or Affiliate of any
Lender are independent agreements governed by the written provisions of said
Swap Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of the Loan Documents, except as otherwise expressly provided in said written
Swap Agreements, and any payoff statement from Administrative Agent relating to
the Loans shall not apply to said Swap Agreements.

 

[SIGNATURE PAGE FOLLOWS]

86

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Loan and Security
Agreement as of the day and year first above written.

 

BORROWER:

 

REXFORD INDUSTRIAL – SDLAOC, LLC,

a Delaware limited liability company

 

By:Rexford Industrial Realty, L.P.,

a Maryland limited partnership,

its Managing Member

 

By:Rexford Industrial Realty, Inc.,

a Maryland corporation,

its General Partner

 

 

By:_/s/ Howard Schwimmer_______

Name: _Howard Schwimmer_______

Title:  Co-Chief Executive Officer

 

 

ADMINISTRATIVE AGENT/LENDER:

JPMORGAN CHASE BANK, N.A.,
a national bank association


By:_/s/ Krista Valley________________________
Name: _Krista Valley________________________
Title: _Authorized Officer____________________

 

 

 

S-1

--------------------------------------------------------------------------------



Schedule 1.01

Lenders

Name

Address

Commitment

JPMorgan Chase Bank, N.A.

JPMorgan Chase Bank, N.A.
2029 Century Park East, 38th Floor
Los Angeles, California 90067 Attention: Faina Birger

$48,500,000.00

 

 

Schedule 1.01-1

--------------------------------------------------------------------------------



EXHIBIT A-1

LEGAL DESCRIPTION OF 9404 CABOT PROPERTY

Real property in the City of San Diego, County of San Diego, State of
California, described as follows:

PARCEL A:

PARCEL 2 OF PARCEL MAP NO. 4947, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF ON FILE IN THE OFFICE OF COUNTY
RECORDER OF SAN DIEGO COUNTY, BEING A CONSOLIDATION AND DIVISION OF PARCELS 2
AND 3 OF PARCEL MAP NO. 2647, WHICH IS A DIVISION OF LOT 6 OF MIRAMAR MESA
INDUSTRIAL PARK UNIT NO. 1, ACCORDING TO MAP THEREOF NO. 7715, FILED IN THE
OFFICE OF COUNTY RECORDER OF SAN DIEGO COUNTY.

PARCEL B:

A NON-EXCLUSIVE EASEMENT APPURTENANT TO PARCEL 2 OF PARCEL MAP NO. 4947, FOR
INGRESS AND EGRESS OVER AND ACROSS THAT PORTION OF THE CABOT EASEMENT PREMISES
AS DESCRIBED IN THAT CERTAIN RECIPROCAL EASEMENT DEED RECORDED AUGUST 19, 1977,
AS FILE/PAGE NO. 77-339425, OF OFFICIAL RECORDS OF SAN DIEGO COUNTY.

 

 

A1-1

--------------------------------------------------------------------------------



EXHIBIT A-2

LEGAL DESCRIPTION OF 9455 CABOT PROPERTY

Real property in the City of San Diego, County of San Diego, State of
California, described as follows:

PARCEL A:

PARCEL 1 OF PARCEL MAP NO. 2641, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF ON FILE IN THE OFFICE OF COUNTY
RECORDER OF SAN DIEGO COUNTY, BEING A DIVISION OF LOT 5 OF MIRAMAR MESA
INDUSTRIAL PARK UNIT NO. 1, ACCORDING TO MAP THEREOF NO. 7715, FILED IN THE
OFFICE OF COUNTY RECORDER OF SAN DIEGO COUNTY.

PARCEL B:

AN EASEMENT TOGETHER WITH THE RIGHT TO GRANT AND TRANSFER THE SAME, FOR RAILROAD
AND RELATED PURPOSES, INCLUDING ALL MAINTENANCE ACTIVITIES RELATED THERETO, OVER
THE EASTERLY 12.50 FEET OF PARCEL 2 OF PARCEL MAP NO. 4004, IN THE CITY OF SAN
DIEGO, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF ON
FILE IN THE OFFICE OF COUNTY RECORDER OF SAN DIEGO COUNTY, BEING A DIVISION OF
PARCEL 2 OF PARCEL MAP NO. 2641, FILED IN THE OFFICE OF COUNTY RECORDER OF SAN
DIEGO COUNTY, SAID PARCEL MAP NO. 2641, BEING A DIVISION OF LOT 5 OF MIRAMAR
MESA INDUSTRIAL PARK UNIT NO. 1, ACCORDING TO MAP THEREOF NO. 7715, FILED IN THE
OFFICE OF COUNTY RECORDER OF SAN DIEGO COUNTY.

 

 

A2-1

--------------------------------------------------------------------------------



EXHIBIT A-3

LEGAL DESCRIPTION OF 9340 CABOT PROPERTY

Real property in the City of San Diego, County of San Diego, State of
California, described as follows:

PARCEL 1 OF PARCEL MAP NO. 3549, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF ON FILE IN THE OFFICE OF COUNTY
RECORDER OF SAN DIEGO COUNTY, BEING A DIVISION OF PARCEL 1 OF PARCEL MAP NO.
2647, BEING A DIVISION OF A PORTION OF LOT 6 OF MIRAMAR MESA INDUSTRIAL PARK
UNIT NO. 1, ACCORDING TO MAP THEREOF NO. 7715, FILED IN THE OFFICE OF COUNTY
RECORDER OF SAN DIEGO COUNTY.

 

 

A3-1

--------------------------------------------------------------------------------



EXHIBIT A-4

LEGAL DESCRIPTION OF 9855 DISTRIBUTION PROPERTY

Real property in the City of San Diego, County of San Diego, State of
California, described as follows:

PARCEL A:

PARCEL 2 OF PARCEL MAP NO. 12403, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY OCTOBER 29, 1982.

PARCEL B:

A PERPETUAL, NON-EXCLUSIVE EASEMENT FOR THE PURPOSE OF VEHICULAR AND PEDESTRIAN
ACCESS, INGRESS AND EGRESS OVER THE EXISTING DRIVEWAY, BEING MORE PARTICULARLY
DESCRIBED IN THE RECIPROCAL EASEMENT AGREEMENT DATED AUGUST 7, 2000 AND RECORDED
AUGUST 7, 2000 AS INSTRUMENT NO. 2000-0416402 OF OFFICIAL RECORDS.

PARCEL C:

A PERPETUAL, NON-EXCLUSIVE EASEMENT FOR THE PURPOSE OF VEHICULAR AND PEDESTRIAN
ACCESS, INGRESS AND EGRESS, BEING MORE PARTICULARLY DESCRIBED IN THE RECIPROCAL
EASEMENT AGREEMENT DATED DECEMBER 10, 2001 AND RECORDED DECEMBER 17, 2001 AS
INSTRUMENT NO. 2001-0925651 OF OFFICIAL RECORDS.

 

 

A4-1

--------------------------------------------------------------------------------



EXHIBIT A-5

LEGAL DESCRIPTION OF 9755 DISTRIBUTION PROPERTY

Real property in the City of San Diego, County of San Diego, State of
California, described as follows:

 

LOT 4 OF G-W INDUSTRIAL PARK ANNEX, IN THE CITY OF SAN DIEGO, COUNTY OF SAN
DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF NO. 7813, FILED IN THE
OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY, DECEMBER 17, 1973.

 

 

A5-1

--------------------------------------------------------------------------------



EXHIBIT A-6

LEGAL DESCRIPTION OF 14955-14791 E. SALT LAKE PROPERTY

Real property in the City of Industry, County of Los Angeles, State of
California, described as follows:

 

ALL OF LOT 7 AND THAT PORTION OF LOT 6, BOTH IN BLOCK 22 OF TRACT NO. 1343, IN
THE CITY OF INDUSTRY, AS PER MAP RECORDED IN BOOK 20 PAGES 10 AND 11 OF MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, LYING SOUTHERLY OF THE
CENTERLINE OF THAT CERTAIN STRIP OF LAND, 200.00 FEET WIDE, DESCRIBED IN
EASEMENT TO LOS ANGELES COUNTY FLOOD CONTROL DISTRICT, RECORDED IN BOOK 18176
PAGE 173 OFFICIAL RECORDS OF SAID COUNTY.

 

EXCEPT THEREFROM THAT PORTION OF SAID LOT 6 LYING NORTHWESTERLY OF THE NORTHEAST
PROLONGATION OF THE NORTHWESTERLY LINE OF SAID LOT 7.

 

ALSO EXCEPT THEREFROM ALL MINERALS AND MINERAL RIGHTS OF EVERY KIND AND
CHARACTER NOW KNOWN TO EXIST OR HEREAFTER DISCOVERED, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, OIL AND GAS RIGHTS THERETO, TOGETHER
WITH THE SALE, EXCLUSIVE AND PERPETUAL RIGHT TO EXPLORE FOR, REMOVE AND DISPOSE
OF SAID MINERALS BY ANY MEANS OR METHODS SUITABLE TO THE GRANTOR, ITS SUCCESSORS
AND ASSIGNS, BUT WITHOUT ENTERING UPON OR USING THE SURFACE OF THE LANDS HEREBY
CONVEYED, AND IN SUCH A MANNER AS NOT TO DAMAGE THE SURFACE OF SAID LANDS OR TO
INTERFERE WITH THE USE THEREOF BY THE GRANTEE, ITS SUCCESSORS OR ASSIGNS, AS
RESERVED BY E.C. WOODWARD AND CITIZENS NATIONAL TRUST & SAVINGS BANK OF LOS
ANGELES, AS TRUSTEE AND THE WILL OF AUGUST V. RANDORF, DECEASED, IN A DEED
RECORDED FEBRUARY 20, 1957 AS INSTRUMENT NO. 1304 IN BOOK 53698 PAGE 126 OF
OFFICIAL RECORDS.

 

A PORTION OF SAID LAND IS ALSO KNOWN AS PARCEL 4 OF PARCEL MAP NO. 120 FILED IN
BOOK 97, PAGE 72 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY.

 

 

A6-1

--------------------------------------------------------------------------------



EXHIBIT A-7

LEGAL DESCRIPTION OF 5235 E. HUNTER PROPERTY

Real property in the City of Anaheim, County of Orange, State of California,
described as follows:

 

PARCEL 2 OF PARCEL MAP NO. 86-188, IN THE CITY OF ANAHEIM, COUNTY OF ORANGE,
STATE OF CALIFORNIA, AS SHOWN ON A MAP FILED IN BOOK 213, PAGES 11 AND 12 OF
PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF ORANGE COUNTY, CALIFORNIA.

 

EXCEPT THEREFROM ALL OIL, GAS, MINERALS AND OTHER HYDROCARBON SUBSTANCES, IN,
UPON AND UNDER SAID SUBJECT PROPERTY BELOW A DEPTH OF 500 FEET FROM THE SURFACE
THEREOF, WITHOUT THE RIGHT OF SURFACE ENTRY FOR THE PURPOSE OF REMOVING OR
EXTRACTING THE SAME, AS RESERVED IN DEEDS RECORDED JUNE 21, 1965 IN BOOK 7563,
PAGES 252, 257 AND 262 OF OFFICIAL RECORDS, BY AUGUST BIEGER AND OTHERS.

 

APN: 346-211-27, 346-211-18 AND 29

 

 

A7-1

--------------------------------------------------------------------------------



EXHIBIT A-8

LEGAL DESCRIPTION OF 3880 W. VALLEY PROPERTY

Real property in the City of Pomona, County of Los Angeles, State of California,
described as follows:

 

PARCEL 1:Assessor’s Parcel Number: 8709-026-005

 

THAT PORTION OF SECTION 33 AND SECTION 34, TOWNSHIP 1 SOUTH, RANGE 9 WEST, SAN
BERNARDINO MERIDIAN, AND THAT PORTION OF RANCHO LOS NOGALES, IN THE CITY OF
POMONA, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS SHOWN ON MAPS RECORDED IN
BOOK 3, PAGES 164 AND 165 OF PATENTS, AND IN BOOK 6, PAGES 248 AND 249 OF
MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, AS
FOLLOWS:

 

COMMENCING AT THE INTERSECTION OF THE SOUTHEASTERLY RIGHT-OF-WAY LINE OF VALLEY
BOULEVARD (66 FEET IN WIDTH) WITH THE NORTHWESTERLY RIGHT-OF-WAY LINE OF THE
SOUTHERN PACIFIC RAILROAD (100 FEET IN WIDTH) AS SAID RIGHT-OF-WAY LINE AS SHOWN
ON RECORD OF SURVEY FILED IN BOOK 76, PAGES 51 TO 56 INCLUSIVE OF RECORD OF
SURVEYS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, SAID POINT OF
COMMENCEMENT ALSO BEING THE NORTHEASTERLY TERMINUS OF THAT CERTAIN COURSE SHOWN
ON SAID RECORD OF SURVEY AS HAVING A BEARING OF NORTH 32° 29’ 32.55” EAST AND A
LENGTH OF 4325.36 FEET; THENCE SOUTH 32° 29’ 32.55” WEST ALONG SAID RAILROAD
RIGHT-OF-WAY, A DISTANCE OF 1128.69 FEET TO THE POINT OF BEGINNING, SAID POINT
BEING ON THE CENTER LINE OF A 30.00 FOOT EASEMENT IN FAVOR OF THE OWNER OF THE
105.42 ACRE AND THE 144.56 ACRE TRACTS OF LAND CONVEYED TO CHARLES M. WRIGHT BY
DEED RECORDED IN BOOK 1705, PAGE 148 OF DEEDS; THENCE NORTH 53° 00’ 55” WEST
ALONG A CENTER LINE 346.08 FEET TO THE SOUTHEASTERLY RIGHT-OF-WAY LINE OF SAID
VALLEY BOULEVARD;

 

THENCE SOUTH 49° 52’ 58” WEST ALONG SAID RIGHT-OF-WAY LINE A DISTANCE OF 418.81
FEET TO THE INTERSECTION OF THAT CERTAIN COURSE DESCRIBED IN DEED RECORDED
DECEMBER 14, 1962 IN BOOK D-1856, PAGE 352, OFFICIAL RECORDS AS INSTRUMENT NO.
5608 AS HAVING A BEARING OF NORTH 40° 08’ 31” WEST AND A LENGTH OF 50.00 FEET,
WITH SAID SOUTHEASTERLY RIGHT-OF-WAY LINE OF VALLEY BOULEVARD; THENCE ALONG THE
EASTERLY LINE OF THAT PARCEL DESCRIBED IN THE AFOREMENTIONED DEED RECORDED IN
BOOK D-1856 THE FOLLOWING COURSES; SOUTH 40° 08’ 31” EAST 50.00 FEET; SOUTH 19°
51’ 19” WEST 108.27 FEET, SOUTH 03° 51’ 29” EAST 251.38 FEET, SOUTH 86° 08’ 31”
WEST 5.00 FEET, SOUTH 03° 51’ 29” EAST 148.69 FEET TO THE BEGINNING OF A TANGENT
CURVE CONCAVE WESTERLY AND HAVING A RADIUS OF 850.00 FEET; THENCE SOUTHERLY
ALONG SAID CURVE 539.13 FEET TO A POINT, SAID POINT BEING THE SOUTHERLY TERMINUS
OF SAID CURVE, A RADIAL LINE THROUGH SAID POINT BEARS SOUTH 57° 31’ 02” EAST;
THENCE RADIAL TO SAID CURVE AND

A8-1

--------------------------------------------------------------------------------



LEAVING SAID EASTERLY LINE SOUTH 57° 31’ 02” EAST 0.29 FEET TO A POINT IN THE
AFOREMENTIONED NORTHWESTERLY RIGHT-OF-WAY LINE OF THE SOUTHERN PACIFIC RAILROAD;
THENCE ALONG SAID NORTHWESTERLY LINE NORTH 32° 29’ 32.55” EAST 1321.98 FEET TO
THE POINT OF BEGINNING.

 

EXCEPT THEREFROM ALL OIL, GAS AND OTHER HYDROCARBONS AND MINERALS NOW OR AT ANY
TIME HEREAFTER SITUATED BELOW A DEPTH OF 500 FEET (BUT WITH NO RIGHT TO USE OF
THE SURFACE AND FROM THE SURFACE TO A DEPTH OF 500 FEET BELOW THE SURFACE)
MEASURED VERTICALLY FROM THE CONTOUR OF THE SURFACE THEREOF, RECORDED OCTOBER
14, 1975 AS INSTRUMENT NO. 3234, OFFICIAL RECORDS.

 

PARCEL 2:

 

AN EASEMENT FOR “RANCH ROAD” PURPOSES, OVER A STRIP OF LAND 15 FEET WIDE,
NORTHERLY OF AND PARALLEL WITH THE NORTHEASTERLY BOUNDARY OF PARCEL 1, AS
CREATED BY THAT CERTAIN INSTRUMENT RECORDED IN BOOK 1705 PAGE 148, OF DEEDS.

 

 

A8-2

--------------------------------------------------------------------------------



EXHIBIT B

PROMISSORY NOTE

$____________[Date]

REXFORD INDUSTRIAL – SDLAOC, LLC, a Delware limited liability company
(“Borrower”), promises to pay to the order of __________________________
(“Lender”) _________________________ DOLLARS ($__________________), or if less,
the aggregate unpaid principal amount of all Loans made by Lender to Borrower
pursuant to the Agreement (as hereinafter defined), together with interest on
the unpaid principal amount hereof in the manner set forth in the
Agreement.  Borrower shall pay the principal of and accrued and unpaid interest
on the Loans in full on the Maturity Date.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Loan and Security Agreement dated as of June 24, 2014 (which,
as it may be amended or modified and in effect from time to time, is herein
called the “Agreement”), among Borrower, the lenders referenced therein,
including Lender, and JPMorgan Chase Bank, N.A., as Administrative Agent, to
which Agreement reference is hereby made for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated.  This Note is secured
and guaranteed pursuant to the Loan Documents, all as more specifically
described in the Agreement, and reference is made thereto for a statement of the
terms and provisions thereof.  Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.

 

BORROWER:

REXFORD INDUSTRIAL – SDLAOC, LLC,

a Delaware limited liability company

 

By:Rexford Industrial Realty, L.P.,

a Maryland limited partnership,

its Managing Member

 

By:Rexford Industrial Realty, Inc.,

a Maryland corporation,

its General Partner

 

By:____________________________

Name: _________________________

Title:  Co-Chief Executive Officer

 

 

 

B-1

--------------------------------------------------------------------------------



EXHIBIT C

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below  (as amended, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and other rights of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1.Assignor:______________________________

2.

Assignee:______________________________

[and is an Affiliate/Approved Fund of [identify Lender]]

3.

Borrower:Rexford Industrial – SDLAOC, LLC

4.

Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Loan Agreement

5.

Credit Agreement:The $48,500,000.00 Loan and Security Agreement dated as of June
24, 2014 among Rexford Industrial – SDLAOC, LLC, the Lenders parties thereto,
and JPMorgan Chase Bank, N.A., as Administrative Agent

C-1

--------------------------------------------------------------------------------



6.

Assigned Interest:

 

Facility Assigned

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans

 

$

$

%

 

$

$

%

 

$

$

%

 

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information  (which may contain material
non-public information about Borrower, the Guarantor, and their Related Parties
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

[SIGNATURES ON THE FOLLOWING PAGE]


C-2

--------------------------------------------------------------------------------



The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:

__________________________________,
a _________________________________


By:________________________________
Name: _____________________________
Title: ______________________________

 

 

ASSIGNEE:

__________________________________,
a _________________________________


By:________________________________
Name: _____________________________
Title: ______________________________

 

[Consented to and] Accepted:

ADMINISTRATIVE AGENT:

__________________________________,
a _________________________________


By:________________________________
Name: _____________________________
Title: ______________________________

 






C-3

--------------------------------------------------------------------------------



[Consented to:]

[BORROWER:

__________________________________,
a _________________________________


By:________________________________
Name: _____________________________
Title: ______________________________

 

 




C-4

--------------------------------------------------------------------------------



ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Borrower, any of its
subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by Borrower, any of its
subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 4.11 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Loan Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.Payments.  From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the

C-5

--------------------------------------------------------------------------------



Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of California.

 

 

C-6

--------------------------------------------------------------------------------



EXHIBIT D

LIMITED RECOURSE AND GUARANTY PROVISIONS

A.Notwithstanding anything herein to the contrary, at all times prior to the
payment in full of the Obligations, Borrower and Guarantor shall have unlimited
liability for the payment and performance of the Obligations if:

1.there occurs any sale, exchange, conveyance, transfer, mortgage, assignment,
pledge or encumbrance, either voluntarily or involuntarily, of any right, title
or interest of Borrower in and to the Property or any portion thereof or in a
direct or indirect interest in Borrower which, in any case, is either (i) not
permitted under the Loan Documents (other than as the result of any enforcement
actions taken by Administrative Agent or any Lender pursuant to the Loan
Documents) or otherwise approved by Administrative Agent in writing in each
case, or (ii) any Lien other than Liens securing or resulting from (aa) claims
of Persons supplying labor or materials to the Property (“Mechanics Liens”),
(bb) non-delinquent taxes, assessments and governmental charges levied upon,
assessed or charged against the Property (“Tax Liens”), (cc) the Loan Documents
(including, without limitation, any enforcement actions taken by Administrative
Agent or any Lender pursuant to the Loan Documents), (dd) matters disclosed in
the Title Policy, (ee) matters being contested pursuant to and in accordance
with the Loan Documents; (ff) Permitted Encumbrances (including for purposes of
this section any Leases); or (gg) matters specifically approved in writing by
Administrative Agent in each case; or

2.Borrower voluntarily files a bankruptcy petition or the assignment for the
benefit of creditors (or any similar state law insolvency proceeding); or

3.Any involuntary bankruptcy proceeding is filed against Borrower:

(a)by Guarantor or by any general partner, managing member or other constituent
entity or affiliate of Borrower or Guarantor (each a “Restricted Entity”);

(b)by any Person acting at the direction or request of, or in collusion or by
agreement with, Borrower, Guarantor or any Restricted Entity of either of them,
or

(c)by any other Person if Borrower fails to oppose in court such filing in good
faith by asserting factually and legally appropriate defenses available as a
defense to an involuntary bankruptcy proceeding, or Borrower, Guarantor or any
Restricted Entity of either of them otherwise consents to, acquiesces in, agrees
with, files court papers in any way supportive of, or joins in such filing.

B.In addition, notwithstanding anything herein to the contrary, at all times
prior to the payment in full of the Obligations, the Guarantor guaranties  to
the Administrative Agent for the benefit of the Lenders, the full and prompt
payment of, and agrees to pay protect, guarantee,

D-1

--------------------------------------------------------------------------------



indemnify, defend and hold harmless the Administrative Agent and the Lenders
from and against, any liability, loss, damage, costs and expenses (including
legal fees and disbursements) actually suffered by the Administrative Agent or
the Lenders, and caused by or related to or as a result of the following:

1.any willful misconduct, fraud or material misrepresentation in any of the Loan
Documents by Borrower, Guarantor, or any Affiliate, or any of their respective
partners, shareholders, members, officers, or directors;

2.any intentional physical waste by Borrower, Guarantor or any of their
respective Affiliates with respect to any portion of the Property;

3.the removal or disposal by, or at the direction or request of, or in collusion
or by agreement with, Borrower, Guarantor or any Restricted Entity of either of
them, of any property in which Administrative Agent on behalf of the Lender has
a Lien, in violation of the terms of the Loan Documents;

4.any failure of Borrower to maintain the insurance coverages required under the
Loan Documents, provided, however, that Guarantor shall not be liable to the
extent (i) Borrower is unable to pay for such insurance coverage because there
are not sufficient funds generated by operations of the Property available to
Borrower under the terms of the Loan Documents to make such payments, and (ii)
Borrower provides at least thirty (30) days’ notice to Administrative Agent that
Borrower will not maintain the required insurance coverages as a result of the
circumstances described in clause (i) above; provided, further, that Guarantor
shall have no liability hereunder for Borrower’s failure to pay insurance
premiums during any period in which Administrative Agent has required Borrower
to deposit insurance premiums into an impound account with Administrative Agent
(unless Administrative Agent has disbursed to Borrower an amount not less than
the required insurance premiums from such impound account for the payment of
such premiums);

5.any misapplication or misappropriation by Borrower or Guarantor of any
insurance proceeds or condemnation awards in a manner not permitted by the Loan
Documents;

6.any failure by Borrower to pay to Administrative Agent all revenues received
by or on behalf of Borrower from the operation or ownership of the Property
during the continuance of any Default, less only that portion of such revenues
which is actually used by Borrower to operate the Property in the ordinary
course of business pursuant to the terms of the Loan Documents (except to the
extent that Borrower did not have the legal right to pay such revenues to
Administrative Agent because of bankruptcy, receivership or similar judicial
proceeding);

7.any Mechanics Liens arising in connection with labor or materials performed or
supplied at the request or direction of Borrower, Guarantor or any Restricted
Entity of either of them, that are either not (i) being contested pursuant to
and in accordance with the Loan Documents, or (ii) bonded in a manner reasonably

D-2

--------------------------------------------------------------------------------



acceptable to Administrative Agent or discharged within thirty (30) days after
Borrower first receives notice of the recording of such Mechanics Liens;

8.any Tax Liens that are either not (i) being contested pursuant to and in
accordance with the Loan Documents, or (ii) bonded in a manner reasonably
acceptable to Administrative Agent or discharged within thirty (30) days after
Borrower first receives notice of the recording of such Tax Liens; or

9.the execution by Borrower after the date hereof of any Lease that is not an
Approved Lease;

10.any and all rent abatement and/or offsets taken or asserted by any Lessee
under any Lease (whether pursuant to the express terms of such Lease or
applicable law) (i) against a receiver appointed over any portion of the
Property (a “Receiver”), or (ii) in the event Administrative Agent, any Lender
or any Affiliate or nominee of Administrative Agent or any Lender (as the case
may be, a “Successor Owner”) shall acquire all or any portion of the Property
pursuant to a foreclosure (whether judicial or non-judicial), a receivership
sale, or by acceptance of a deed-in-lieu of foreclosure (a “Foreclosure
Transfer”), against any such Successor Owner as a result of any failure by
Borrower to perform any obligations of Borrower under such Lease prior to the
appointment of such Receiver or the consummation of such Foreclosure Transfer
(as evidenced by the recordation of the applicable trustee’s deed or grant deed
in the official records of the applicable county); or

11.any security deposit paid to the lessee pursuant to that certain lease dated
June 11, 2011 between Borrower (or Borrower’s predecessor in title), as
landlord, and Miramar Transportation, Inc. with respect to the 9340 Cabot
Property, but only to the extent that such security deposit is not actually
delivered by Borrower to Administrative Agent or the applicable Successor Owner
in connection with any Foreclosure Transfer of such 9340 Cabot Property.

C.These provisions are in addition to, and not in limitation of, the obligations
of the Guarantor under the Environmental Indemnity.

 

D-3

--------------------------------------------------------------------------------



EXHIBIT E

APPROVED LEASE TERMS

A Major Lease shall be an Approved Lease if, and only if, (a) such Major Lease
is approved by Administrative Agent in writing, or (b) if such Major Lease is
“deemed” approved by Administrative Agent.  Administrative Agent shall be
“deemed” to have approved any Lease that: (i) is on the Form Lease with no
material deviations except as approved by Administrative Agent; (ii) is entered
into in the ordinary course of business with a bona fide unrelated third party
tenant, and Borrower, acting in good faith and exercising due diligence, has
determined that the tenant is financially capable of performing its obligations
under the Lease; (iii) is received by Administrative Agent, together with any
guaranty(ies) and, if requested by Administrative Agent, all financial
information received by Borrower regarding the tenant and any guarantor(s),
within fifteen (15) days after execution; (iv) reflects an arm’s length
transaction; (v) contains no option or right of first refusal to purchase all or
any portion of the affected Property or any present or future interest therein;
(vi) requires the tenant to execute and deliver to Administrative Agent an
estoppel certificate in form and substance acceptable to Administrative Agent
within ten (10) Business Days after notice from Administrative Agent; (vii) does
not cover in excess of fifty percent (50%) of the net rentable square feet of
the applicable Improvements or have an effective rental rate that is less than
the applicable Minimum Rental Rate; and (viii) is subject to a subordination,
non-disturbance and attornment agreement in form and substance satisfactory to
Administrative Agent.  Prior to execution, Borrower shall provide to
Administrative Agent via nationally recognized overnight courier a written
request for approval (which request shall specifically reference this Section of
this Agreement) of each Lease that does not meet the foregoing requirements for
“deemed” approval by Administrative Agent, which request shall be accompanied by
a correct and complete copy of the applicable Lease, including any exhibits, and
any guaranty(ies) thereof.  Borrower shall pay all reasonable costs incurred by
Administrative Agent in reviewing and approving Leases and any guaranties
thereof, and also in negotiating subordination agreements and subordination,
nondisturbance and attornment agreements with tenants, including reasonable
attorneys’ fees and costs.  Notwithstanding the foregoing, no Lease shall be
deemed approved by Administrative Agent as provided above unless and until
Administrative Agent shall have received and approved the Form Lease (which
approval shall not be unreasonably withheld, conditioned or delayed).

 

E-1

--------------------------------------------------------------------------------



EXHIBIT F-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Security Agreement dated as of [    ]
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among [   ], and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

Name:

 

Title:

Date: ________ __, 20[  ]

F1-1

--------------------------------------------------------------------------------



EXHIBIT F-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Security Agreement dated as of [    ]
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among [   ], and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of Borrower within the meaning of Section
881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

Name:

 

Title:

Date: ________ __, 20[  ]

F2-1

--------------------------------------------------------------------------------



EXHIBIT F-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Security Agreement dated as of [    ]
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among [   ], and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.




F3-1

--------------------------------------------------------------------------------



Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

Name:

 

Title:

Date: ________ __, 20[  ]

F3-2

--------------------------------------------------------------------------------



EXHIBIT F-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Loan and Security Agreement dated as of [    ]
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among [   ], and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished Borrower and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

Name:

F4-1

--------------------------------------------------------------------------------



 

Title:

Date: ________ __, 20[  ]

F4-2

--------------------------------------------------------------------------------



EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

COMPLIANCE CERTIFICATE

This Compliance Certificate (“Certificate”) is delivered with reference to that
certain Loan and Security Agreement dated as of June ___, 2014, between REXFORD
INDUSTRIAL – SDLAOC, LLC, a Delaware limited liability company (“Borrower”),
JPMORGAN CHASE BANK, N.A., in its capacity as Administrative Agent
(“Administrative Agent”), and the Lenders from time to time party thereto (as
amended, restated or otherwise modified from time to time, the “Loan
Agreement”).  Terms defined in the Loan Agreement and not otherwise defined in
this Certificate shall have the meanings defined for them in the Loan
Agreement.  Section references in this Certificate relate to the Loan Agreement
unless stated otherwise.

This Certificate is delivered by Borrower in accordance with Section
4.11(a)(iii) of the Loan Agreement.  This Certificate is delivered with respect
to the twelve-month period ended June 30, 20____ (the “Test Period”).

I.Section 4.16 – Debt Yield.  As of the end of the Test Period, the Debt Yield
was ______%.  

Debt Yield Calculation:  Debt Yield equals:

NOI:   $_____________

 

Divided by:

Aggregate Commitment$_____________

Equals:_____%

Pursuant to Section 4.16, Debt Yield must be no less than 9.25%.

A review of the activities of Borrower during the Test Period has been made
under the supervision of the undersigned with a view to determining whether
during such Test Period Borrower and Guarantor performed and observed all of
their respective obligations under the Loan Documents.  To the best knowledge of
the undersigned, during the Test Period, all covenants and conditions have been
so performed and observed and no Default or Unmatured Default has occurred and
is continuing, with the exceptions set forth below in response to which Borrower
and/or Guarantor has taken or proposes to take the following actions (if none,
so state):

________________________________________________________________________________________________________________________________________________

G-1

--------------------------------------------------------------------------------



__________________________________________________________________________________________

 

The undersigned certifies that the calculations made and the information
contained herein are derived from and correctly reflect the books and records of
Borrower.

 

[Signature on the Following Page]

 

G-2

--------------------------------------------------------------------------------



Dated:  _______________, 20____.

 

 

BORROWER:

 

REXFORD INDUSTRIAL – SDLAOC, LLC,

a Delaware limited liability company

 

 

By:_________________________________

Name: ______________________________

Title: _______________________________

 

 

 

 

 

G-1

--------------------------------------------------------------------------------



EXHIBIT H

ENVIRONMENTAL REPORTS

1.Phase I Environmental Site Assessment dated May 23, 2014, prepared by ADR
Environmental Group, Inc., with respect to the 9340 Cabot Property.

2.Phase I Environmental Site Assessment dated May 23, 2014, prepared by ADR
Environmental Group, Inc., with respect to the 9404 Cabot Property.

3Phase I Environmental Site Assessment dated May 23, 2014, prepared by ADR
Environmental Group, Inc., with respect to the 9455 Cabot Property.

4.Phase I Environmental Site Assessment dated May 23, 2014, prepared by ADR
Environmental Group, Inc., with respect to the 9755 Distribution Property.

5.Phase I Environmental Site Assessment dated May 14, 2014, prepared by ADR
Environmental Group, Inc., with respect to the 9855 Distribution Property.

6.Phase I Environmental Site Assessment dated May 23, 2014, prepared by ADR
Environmental Group, Inc., with respect to the 5235 E. Hunter Property.

7.Subsurface Investigation Report dated June 12, 2014, prepared by ADR
Environmental Group, Inc., with respect to the 5235 E. Hunter Property.

8.Phase I Environmental Site Assessment dated May 23, 2014, prepared by ADR
Environmental Group, Inc., with respect to the 14955-14791 E. Salt Lake
Property.

9.Subsurface Investigation Report dated June 12, 2014, prepared by ADR
Environmental Group, Inc., with respect to the 14955-14791 E. Salt Lake
Property.

10.Phase I Environmental Site Assessment dated May 23, 2014, prepared by ADR
Environmental Group, Inc., with respect to the 3880 W. Valley Property.

11.Subsurface Investigation Report dated June 16 2014, prepared by ADR
Environmental Group, Inc., with respect to the 3880 W. Valley Property.

 

 

 

H-1

--------------------------------------------------------------------------------



EXHIBIT I

PHYSICAL CONDITION REPORTS

1.Physical Condition Report dated May 13, 2014, prepared by Andersen
Environmental with respect to the 9340 Cabot Property.

2.Physical Condition Report dated May 13, 2014, prepared by Andersen
Environmental with respect to the 9404 Cabot Property.

3Physical Condition Report dated May 14, 2014, prepared by Andersen
Environmental with respect to the 9455 Cabot Property.

4.Physical Condition Report dated May 14, 2014, prepared by Andersen
Environmental with respect to the 9755 Distribution Property.

5.Physical Condition Report dated May 14, 2014, prepared by Andersen
Environmental with respect to the 9855 Distribution Property.

6.Physical Condition Report dated May 13, 2014, prepared by Andersen
Environmental with respect to the 5235 E. Hunter Property.

7.Physical Condition Report dated May 15, 2014, prepared by Andersen
Environmental with respect to the 14955-14791 E. Salt Lake Property.

8.Physical Condition Report dated May 12, 2014, prepared by Andersen
Environmental with respect to the 3880 W. Valley Property.

 

 

 

I-1